19-36300-cgm           Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                                   Pg 1 of 102
                        Presentment Date and Time: September 13, 2019, at 12:00 p.m. (prevailing Eastern Time)
                                Objection Deadline: September 10, 2019, at 4:00 p.m. (prevailing Eastern Time)

     Edward O. Sassower, P.C.                                     Chad J. Husnick, P.C.
     Joshua A. Sussberg, P.C.                                     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                         KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                         300 North LaSalle Street
     New York, New York 10022                                     Chicago, Illinois 60654
     Telephone:     (212) 446-4800                                Telephone:        (312) 862-2000
     Facsimile:     (212) 446-4900                                Facsimile:        (312) 862-2200
     Proposed Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

          NOTICE OF PRESENTMENT ON DEBTORS’ APPLICATION FOR ENTRY
          OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
         OF KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL
         LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION
                 EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

              PLEASE TAKE NOTICE that on August 27, 2019, the above-captioned debtors and

 debtors in possession (collectively, the “Debtors”) filed the Debtors’ Application for Entry of an

 Order Authorizing the Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis

 International LLP as Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro Tunc

 to the Petition Date (the “Application”). The Application will be presented for signature by the

 Debtors to the Honorable Cecelia G. Morris, Chief United States Bankruptcy Judge, United States

 Bankruptcy Court for the Southern District of New York (the “Court”), 355 Main Street,


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
19-36300-cgm       Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46             Main Document
                                            Pg 2 of 102


 Poughkeepsie, New York 12601, on September 13, 2019, at 12:00 p.m., prevailing Eastern

 Time.

         PLEASE TAKE FURTHER NOTICE that any responses or objections (each,

 an “Objection”) to the Application and the relief requested therein shall be in writing, shall

 conform to the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules for the

 Southern District of New York, and the Interim Order Establishing Certain Notice, Case

 Management, and Administrative Procedures [Docket No. 52] (the “Case Management Order”)

 approved by this Court shall set forth the basis for the Objection and the specific grounds therefore,

 and shall be filed with the Court electronically in accordance with General Order M-399 by

 registered users of the Court’s case filing system (the User’s Manual for the Electronic Case Filing

 System can be found at http://www.nysb.uscourts.gov, the official website for the Court), with a

 hard copy delivered directly to chambers pursuant to Local Bankruptcy Rule 9070-1 and served

 so as to be actually received no later than September 10, 2019, at 4:00 p.m. (prevailing Eastern

 Time) (the “Objection Deadline”), upon: (a) Barneys New York, Inc., 575 Fifth Avenue, New

 York, New York 10017; Attn: Grace Fu; (b) proposed co-counsel to the Debtors, Kirkland & Ellis

 LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Edward O. Sassower, P.C.,

 Joshua A. Sussberg, P.C., and Rebecca Chaikin, Kirkland & Ellis LLP, 300 North LaSalle Street,

 Chicago, Illinois 60654, Attn: Chad J. Husnick, P.C. and W. Benjamin Winger, and Katten

 Muchin Rosenman LLP, 575 Madison Avenue, New York, New York 10022, Attn: Steven J.

 Reisman; (c) the United States Trustee, 11A Clinton Avenue, Room 620, Albany, New York

 12207, Attn: Alicia Leonhard; (d) counsel to any statutory committee appointed in these chapter

 11 cases; (e) counsel to the Prepetition ABL Agent, (x) Riemer & Braunstein LLP, 100 Cambridge

 Street, Boston, Massachusetts 02114, Attn: Donald E. Rothman and (y) Riemer & Braunstein LLP,


                                                   2
19-36300-cgm      Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46          Main Document
                                            Pg 3 of 102


 Times Square Tower, Seven Times Square, Suite 2506, New York, New York 10036, Attn: Steven

 E. Fox; (f) counsel to the Term Loan Agent, Choate Hall & Stewart LLP, Two International Place,

 Boston, Massachusetts 02110, Attn: Kevin J. Simard and Mark Silva; and (g) counsel to the DIP

 agent and the DIP Lenders, Jones Day, 250 Vesey Street, New York, New York 10281, Attn:

 Sidney P. Levinson, Michael Schneidereit, and Jeremy Evans; (h) any party that has requested

 notice pursuant to Bankruptcy Rule 2002; and (i) any other entities with a particularized interest

 in the subject matter of the Application.

        PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

 with respect to the Application, the Debtors shall, on or after the Objection Deadline, submit to

 the Court an order substantially in the form annexed as Exhibit A to the Application, which order

 the Court may enter with no further notice or opportunity to be heard.

        PLEASE TAKE FURTHER NOTICE that a copy of the Application may be obtained

 free of charge by visiting the website of Stretto at http://case.stretto.com/barneys. You may also

 obtain copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in

 accordance with the procedures and fees set forth therein.




                                                 3
19-36300-cgm    Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46         Main Document
                                       Pg 4 of 102


 Dated: August 27, 2019         /s/ Joshua A. Sussberg, P.C.
 New York, New York             Edward O. Sassower, P.C.
                                Joshua A. Sussberg, P.C.
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:     (212) 446-4800
                                Facsimile:     (212) 446-4900
                                -and-
                                Chad J. Husnick, P.C.
                                W. Benjamin Winger (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200

                                Proposed Co-Counsel for the Debtors and Debtors in Possession




                                          4
19-36300-cgm           Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                                   Pg 5 of 102


     Edward O. Sassower, P.C.                                     Chad J. Husnick, P.C.
     Joshua A. Sussberg, P.C.                                     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                         KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                         300 North LaSalle Street
     New York, New York 10022                                     Chicago, Illinois 60654
     Telephone:     (212) 446-4800                                Telephone:        (312) 862-2000
     Facsimile:     (212) 446-4900                                Facsimile:        (312) 862-2200

     Proposed Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                       DEBTORS’ APPLICATION FOR ENTRY
          OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
         OF KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL
         LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION
                 EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

 this application (this “Application”) for the entry of an order (the “Order”), substantially in the

 form attached hereto as Exhibit A, authorizing the Debtors to retain and employ Kirkland & Ellis

 LLP and Kirkland & Ellis International LLP (collectively, “Kirkland”) as their attorneys

 effective nunc pro tunc to the Petition Date (as defined herein). In support of this Application, the

 Debtors submit the declaration of Joshua A. Sussberg, the president of Joshua A. Sussberg, P.C.,

 a partner of Kirkland & Ellis LLP, and a partner of Kirkland & Ellis International LLP (the



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s, Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue New York, New York 10017.
19-36300-cgm       Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46         Main Document
                                               Pg 6 of 102


 “Sussberg Declaration”), which is attached hereto as Exhibit B, and the declaration of Mohsin Y.

 Meghji, Chief Restructuring Officer of Barneys New York, Inc., which is attached hereto as

 Exhibit C (the “Meghji Declaration”). In further support of this Application, the Debtors

 respectfully state as follows.

                                       Jurisdiction and Venue

        1.      The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated February 1, 2012. The Debtors confirm their consent, pursuant to rule

 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the Court

 entering a final order in connection with this Application to the extent that it is later determined

 that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

 herewith consistent with Article III of the United States Constitution.

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The bases for the relief requested herein are sections 327(a) and 330 of title 11 of

 the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), rules 2014(a) and 2016

 of the Bankruptcy Rules and rules 2014-1 and 2016-1 of the Local Bankruptcy Rules for the

 Southern District of New York (the “Local Rules”).

                                            Background

        4.      On August 6, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

 businesses and managing their properties as debtors in possession pursuant to section 1107(a) and

 1108 of the Bankruptcy Code. On August 7, 2019, the Court entered an order [Docket No. 41]

 authorizing the joint administration and procedural consolidation of the chapter 11 cases pursuant

                                                  2
19-36300-cgm         Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                        Main Document
                                                 Pg 7 of 102


 to Bankruptcy Rule 1015(b). On August 15, 2019, the United States Trustee for the Southern

 District of New York (the “U.S. Trustee”) appointed an official committee of unsecured creditors

 pursuant to section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 131.]

         5.        A description of the Debtors’ businesses, the reasons for commencing the chapter

 11 cases, and the relief sought to allow for a smooth transition into chapter 11 are set forth in the

 Declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York, Inc., in

 Support of Debtors' Chapter 11 Petitions and First Day Motions, filed on August 6, 2019 [Docket

 No. 22], incorporated herein by reference.

                                                 Relief Requested

         6.        By this Application, the Debtors seek the entry of the Order authorizing the

 retention and employment of Kirkland as their attorneys in accordance with the terms and

 conditions set forth in that certain engagement letter between the Debtors and Kirkland dated as

 of December 21, 2018 (the “Engagement Letter”), a copy of which is attached hereto as Exhibit 1

 to Exhibit A and incorporated herein by reference. 2

                                            Kirkland’s Qualifications

         7.        The Debtors seek to retain Kirkland because of Kirkland’s recognized expertise and

 extensive experience and knowledge in the field of debtors’ protections, creditors’ rights, and

 business reorganizations under chapter 11 of the Bankruptcy Code.




 2   The Debtors also seek to employ and retain Katten Muchin Rosenman LLP (“Katten”) as their conflicts counsel
     to handle matters that the Debtors may encounter that cannot be handled appropriately by Kirkland because of a
     conflict of interest or that the Debtors believe can be more appropriately handled by Katten. It is intended that
     the services of Katten shall complement, and not duplicate, the services to be rendered by Kirkland. Moreover,
     the responsibilities of Katten shall be confined to discrete legal matters that are distinct from the matters handled
     by Kirkland. Katten shall act on its own and will not act under the direct supervision of Kirkland. Indeed, the
     Debtors are extremely mindful of the need to avoid duplication of services.


                                                            3
19-36300-cgm          Doc 244       Filed 09/13/19 Entered 09/13/19 10:33:46                       Main Document
                                                 Pg 8 of 102


         8.       Kirkland has been actively involved in major chapter 11 cases in this district and

 has represented debtors in many cases, including, among others: In re Hollander Sleep Products,

 LLC, No. 19-11608 (MEW) (Bankr. S.D.N.Y. July 3, 2019); In re Sungard Availability Servs.

 Capital, Inc., No. 19-22915 (RDD) (Bankr. S.D.N.Y. June 25, 2019); In re Windstream Holdings,

 Inc., No. 19-22312 (RDD) (Bankr. S.D.N.Y. Feb. 28, 2019); In re FULLBEAUTY Brands

 Holdings Corp., No 19-22185 (RDD) (Bankr. S.D.N.Y. Feb. 3, 2019); In re Aegean Marine

 Petroleum Network, Inc., No. 18-13374 (MEW) (Bankr. S.D.N.Y. Nov. 6, 2018); In re Nine West

 Holdings, Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. June 29, 2018); In re Cenveo, Inc., No. 18-

 22178 (RDD) (Bankr. S.D.N.Y. Mar. 8, 2018); In re BCBG Max Azria Global Holdings, LLC, No.

 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 29, 2017); In re Avaya Inc., No. 17-10089 (SMB) (Bankr.

 S.D.N.Y. Jan. 19, 2017); In re Sabine Oil & Gas Corp., No. 15-11835 (SCC) (Bankr. S.D.N.Y.

 Sept. 10, 2015). 3

         9.       In preparing for its representation of the Debtors in these chapter 11 cases, Kirkland

 has become familiar with the Debtors’ businesses and many of the potential legal issues that may

 arise in the context of these chapter 11 cases. The Debtors believe that Kirkland is both

 well-qualified and uniquely able to represent the Debtors in these chapter 11 cases in an efficient

 and timely manner.

                                             Services to be Provided

         10.      Subject to further order of the Court, and consistent with the Engagement Letter,

 the Debtors request the retention and employment of Kirkland to render the following legal

 services:




 3   Because of the voluminous nature of the orders cited in this Application, they are not attached to this Application.
     Copies of these orders are available upon request to Kirkland.


                                                           4
19-36300-cgm        Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46              Main Document
                                           Pg 9 of 102


               a.      advising the Debtors with respect to their powers and duties as debtors in
                       possession in the continued management and operation of their businesses
                       and properties;

               b.      advising and consulting on the conduct of these chapter 11 cases, including
                       all of the legal and administrative requirements of operating in chapter 11;

               c.      attending meetings and negotiating with representatives of creditors and
                       other parties in interest;

               d.      taking all necessary actions to protect and preserve the Debtors’ estates,
                       including prosecuting actions on the Debtors’ behalf, defending any action
                       commenced against the Debtors, and representing the Debtors in
                       negotiations concerning litigation in which the Debtors are involved,
                       including objections to claims filed against the Debtors’ estates;

               e.      preparing pleadings in connection with these chapter 11 cases, including
                       motions, applications, answers, orders, reports, and papers necessary or
                       otherwise beneficial to the administration of the Debtors’ estates;

               f.      representing the Debtors in connection with obtaining authority to continue
                       using cash collateral and postpetition financing;

               g.      advising the Debtors in connection with any potential sale of assets;

               h.      appearing before the Court and any appellate courts to represent the interests
                       of the Debtors’ estates;

               i.      advising the Debtors regarding tax matters;

               j.      taking any necessary action on behalf of the Debtors to negotiate, prepare,
                       and obtain approval of a disclosure statement and confirmation of a chapter
                       11 plan and all documents related thereto; and

               k.      performing all other necessary legal services for the Debtors in connection
                       with the prosecution of these chapter 11 cases, including: (i) analyzing the
                       Debtors’ leases and contracts and the assumption and assignment or
                       rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                       (iii) advising the Debtors on corporate and litigation matters.

                                   Professional Compensation

        11.    Kirkland intends to apply for compensation for professional services rendered on

 an hourly basis and reimbursement of expenses incurred in connection with these chapter 11 cases,

 subject to the Court’s approval and in compliance with applicable provisions of the Bankruptcy


                                                  5
19-36300-cgm         Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                        Main Document
                                                Pg 10 of 102


 Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and any other applicable procedures

 and orders of the Court. The hourly rates and corresponding rate structure Kirkland will use in

 these chapter 11 cases are the same as the hourly rates and corresponding rate structure that

 Kirkland uses in other restructuring matters, as well as similar complex corporate, securities, and

 litigation matters whether in court or otherwise, regardless of whether a fee application is required.

 These rates and the rate structure reflect that such restructuring and other complex matters typically

 are national in scope and involve great complexity, high stakes, and severe time pressures.

         12.       Kirkland operates in a national marketplace for legal services in which rates are

 driven by multiple factors relating to the individual lawyer, his or her area of specialization, the

 firm’s expertise, performance, and reputation, the nature of the work involved, and other factors.

         13.       Kirkland’s current hourly rates for matters related to these chapter 11 cases range

 as follows: 4

                                 Billing Category 5                   U.S. Range
                                       Partners                      $1,025-$1,795
                                     Of Counsel                       $595-$1,705
                                     Associates                       $595-$1,125
                                 Paraprofessionals                     $235-$460

         14.       Kirkland’s hourly rates are set at a level designed to compensate Kirkland fairly for

 the work of its attorneys and paraprofessionals and to cover fixed and routine expenses. Hourly



 4   For professionals and paraprofessionals residing outside of the U.S., hourly rates are billed in the applicable
     currency. When billing a U.S. entity, such foreign rates are converted into U.S. dollars at the then applicable
     conversion rate. After converting these foreign rates into U.S. dollars, it is possible that certain rates may exceed
     the billing rates listed in the chart herein.
 5   Although Kirkland does not anticipate using contract attorneys during these chapter 11 cases, in the unlikely event
     that it becomes necessary to use contract attorneys, Kirkland will not charge a markup to the Debtors with respect
     to fees billed by such attorneys. Moreover, any contract attorneys or non-attorneys who are employed by the
     Debtors in connection with work performed by Kirkland will be subject to conflict checks and disclosures in
     accordance with the requirements of the Bankruptcy Code. While the rate ranges provided for in this Application
     may change if an individual leaves or joins Kirkland, and if any such individual’s billing rate falls outside the
     ranges disclosed above, Kirkland does not intend to update the ranges for such circumstances.


                                                            6
19-36300-cgm         Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                       Main Document
                                                Pg 11 of 102


 rates vary with the experience and seniority of the individuals assigned. These hourly rates are

 subject to periodic adjustments to reflect economic and other conditions. 6

         15.      Kirkland represented the Debtors during the approximately seven month period

 before the Petition Date, using the hourly rates set forth in the Sussberg Declaration. Moreover,

 these hourly rates are consistent with the rates that Kirkland charges other comparable chapter 11

 clients, regardless of the location of the chapter 11 case.

         16.      The rate structure provided by Kirkland is appropriate and not significantly

 different from (a) the rates that Kirkland charges for other similar types of representations or

 (b) the rates that other comparable counsel would charge to do work substantially similar to the

 work Kirkland will perform in these chapter 11 cases.

         17.      It is Kirkland’s policy to charge its clients in all areas of practice for identifiable,

 non-overhead expenses incurred in connection with the client’s case that would not have been

 incurred except for representation of that particular client. It is also Kirkland’s policy to charge

 its clients only the amount actually incurred by Kirkland in connection with such items. Examples

 of such expenses include postage, overnight mail, courier delivery, transportation, overtime

 expenses, computer-assisted legal research, photocopying, airfare, meals, and lodging.

         18.      To ensure compliance with all applicable deadlines in these chapter 11 cases, from

 time to time Kirkland utilizes the services of overtime secretaries. Kirkland charges fees for these

 services pursuant to the Engagement Letter, which permits Kirkland to bill the Debtors for


 6   For example, like many of its peer law firms, Kirkland typically increases the hourly billing rate of attorneys and
     paraprofessionals twice a year in the form of: (i) step increases historically awarded in the ordinary course on the
     basis of advancing seniority and promotion and (ii) periodic increases within each attorney’s and
     paraprofessional’s current level of seniority. The step increases do not constitute “rate increases” (as the term is
     used in the Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed
     Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013). As set forth in
     the Order, Kirkland will provide ten business-days’ notice to the Debtors, the U.S. Trustee, and any official
     committee before implementing any periodic increases, and shall file any such notice with the Court.


                                                           7
19-36300-cgm      Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46             Main Document
                                           Pg 12 of 102


 overtime secretarial charges that arise out of business necessity.           In addition, Kirkland

 professionals also may charge their overtime meals and overtime transportation to the Debtors

 consistent with the Amended Guidelines for Fees and Disbursements for Professionals in Southern

 District of New York Cases (the “Amended Guidelines”).

        19.     Kirkland currently charges the Debtors $0.16 per page for standard duplication in

 its offices in the United States. Notwithstanding the foregoing and consistent with the Local

 Bankruptcy Rules and the Amended Guidelines, Kirkland will charge no more than $0.10 per page

 for standard duplication services in these chapter 11 cases. Kirkland does not charge its clients for

 incoming facsimile transmissions.      Kirkland has negotiated a discounted rate for Westlaw

 computer-assisted legal research.      Computer-assisted legal research is used whenever the

 researcher determines that using Westlaw is more cost effective than using traditional (non-

 computer assisted legal research) techniques.

                     Compensation Received by Kirkland from the Debtors

        20.     Per the terms of the Engagement Letter, on January 3, 2019, the Debtors paid

 $200,000 to Kirkland, which, as stated in the Engagement Letter, constituted an “advance payment

 retainer” as defined in Rule 1.15(c) of the Illinois Rules of Professional Conduct and Dowling v.

 Chicago Options Assoc., Inc., 875 N.E.2d 1012, 1018 (Ill. 2007). Subsequently, the Debtors paid

 to Kirkland additional advance payment retainer totaling $2,629,002.03 in the aggregate. As stated

 in the Engagement Letter, any advance payment retainer is earned by Kirkland upon receipt, any

 advance payment retainer becomes the property of Kirkland upon receipt, the Debtors no longer

 have a property interest in any advance payment retainer upon Kirkland’s receipt, any advance

 payment retainer will be placed in Kirkland’s general account and will not be held in a client trust




                                                  8
19-36300-cgm         Doc 244       Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                               Pg 13 of 102


 account, and the Debtors will not earn any interest on any advance payment retainer. 7 A chart

 identifying the statements setting forth the professional services provided by Kirkland to the

 Debtors and the expenses incurred by Kirkland in connection therewith, as well as the advance

 payment retainer transferred by the Debtors to Kirkland, prior to the Petition Date is set forth in

 the Sussberg Declaration.

         21.      Pursuant to Bankruptcy Rule 2016(b), Kirkland has neither shared nor agreed to

 share (a) any compensation it has received or may receive with another party or person, other than

 with the partners, associates, and contract attorneys associated with Kirkland or (b) any

 compensation another person or party has received or may receive.

         22.      As of the Petition Date, the Debtors did not owe Kirkland any amounts for legal

 services rendered before the Petition Date. Although certain expenses and fees may have been

 incurred but not yet applied to Kirkland’s advance payment retainer, the amount of Kirkland’s

 advance payment retainer always exceeded any amounts listed or to be listed on statements

 describing services rendered and expenses incurred (on a “rates times hours” and “dates of

 expenses incurred” basis) prior to the Petition Date.

                                        Kirkland’s Disinterestedness

         23.      To the best of the Debtors’ knowledge and as disclosed herein and in the Sussberg

 Declaration, (a) Kirkland is a “disinterested person” within the meaning of section 101(14) of the

 Bankruptcy Code, as required by section 327(a) of the Bankruptcy Code, and does not hold or

 represent an interest adverse to the Debtors’ estates and (b) Kirkland has no connection to the



 7   The Engagement Letter permits Kirkland to retain prepetition advance payment retainer held by Kirkland as of
     the Petition Date rather than applying such prepetition advance payment retainer to pay postpetition fees and
     expenses. In light of the facts and circumstances of these chapter 11 cases, Kirkland will retain any prepetition
     advance payment retainer held by Kirkland as of the Petition Date and will not apply any such amounts to
     postpetition fees and expenses.


                                                          9
19-36300-cgm      Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46             Main Document
                                           Pg 14 of 102


 Debtors, their creditors, or other parties in interest, except as may be disclosed in the Sussberg

 Declaration.

        24.     Kirkland will review its files periodically during the pendency of these chapter 11

 cases to ensure that no conflicts or other disqualifying circumstances exist or arise. If any new

 relevant facts or relationships are discovered or arise, Kirkland will use reasonable efforts to

 identify such further developments and will promptly file a supplemental declaration, as required

 by Bankruptcy Rule 2014(a).

                                       Supporting Authority

        25.     The Debtors seek retention of Kirkland as their attorneys pursuant to section 327(a)

 of the Bankruptcy Code, which provides that a debtor, subject to Court approval:

                [M]ay employ one or more attorneys, accountants, appraisers,
                auctioneers, or other professional persons, that do not hold or
                represent an interest adverse to the estate, and that are disinterested
                persons, to represent or assist the [debtor] in carrying out the
                [debtor]’s duties under this title.

 11 U.S.C. § 327(a).

        26.     Bankruptcy Rule 2014(a) requires that an application for retention include:

                [S]pecific facts showing the necessity for the employment, the name
                of the [firm] to be employed, the reasons for the selection, the
                professional services to be rendered, any proposed arrangement for
                compensation, and, to the best of the applicant’s knowledge, all of
                the [firm’s] connections with the debtor, creditors, any other party
                in interest, their respective attorneys and accountants, the United
                States trustee, or any person employed in the office of the United
                States trustee.

 Fed. R. Bankr. P. 2014.

        27.     The Debtors submit that for all the reasons stated above and in the Sussberg

 Declaration, the retention and employment of Kirkland as counsel to the Debtors is warranted.

 Further, as stated in the Sussberg Declaration, Kirkland is a “disinterested person” within the


                                                  10
19-36300-cgm        Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46             Main Document
                                           Pg 15 of 102


 meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of the

 Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates and

 has no connection to the Debtors, their creditors, or other parties in interest, except as may be

 disclosed in the Sussberg Declaration.

                                               Notice

        28.     The Debtors have provided notice of this Application to the following parties:

 (a) the United States Trustee for the Southern District of New York; (b) the holders of the thirty

 largest unsecured claims against the Debtors (on a consolidated basis); (c) counsel to the

 Prepetition ABL Agent; (d) counsel to the Term Loan Agent; (e) counsel to the DIP Agent and the

 DIP Lenders; (f) the United States Attorney’s Office for the Southern District of New York; (g) the

 Internal Revenue Service; (h) the United States Securities and Exchange Commission; (i) the state

 attorneys general for all states in which the Debtors conduct business; and (j) counsel to the

 committee of unsecured creditors appointed in these cases. A copy of this Application is also

 available on the website of the Debtors’ notice and claims agent at http://case.stretto.com/barneys.

 In light of the nature of the relief requested, the Debtors submit that no other or further notice is

 required.

                                          No Prior Request

        29.     No prior request for the relief sought in this Application has been made to this or

 any other court.



                               [Remainder of Page Intentionally Left Blank]




                                                  11
19-36300-cgm       Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46          Main Document
                                           Pg 16 of 102


        WHEREFORE, the Debtors respectfully request that the Court enter the Order,

 substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

 granting such other relief as is just and proper.


 Dated: August 27, 2019                 /s/ Mohsin Y. Meghji
 New York, New York                     Name: Mohsin Y. Meghji
                                        Title: Chief Restructuring Officer, Barneys New York, Inc.




                                                     12
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 17 of 102


                                   EXHIBIT A

                                 Proposed Order
19-36300-cgm           Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                                  Pg 18 of 102



 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CMG)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

       ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
    KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL LLP
 AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION EFFECTIVE
                NUNC PRO TUNC TO THE PETITION DATE


              Upon the application (the “Application”) 2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for the entry of an order (this “Order”) authorizing the

 Debtors to retain and employ Kirkland & Ellis LLP and Kirkland & Ellis International LLP

 (collectively, “Kirkland”) as their attorneys effective nunc pro tunc to the Petition Date, pursuant

 to sections 327(a) and 330 of title 11 of the United States Code (the “Bankruptcy Code”), Rules

 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

 Rules 2014-1 and 2016-1 of the Local Bankruptcy Rules for the Southern District of New York

 (the “Local Bankruptcy Rules”); and the Court having reviewed the Application, the Declaration

 of Joshua A. Sussberg, the president of Joshua A. Sussberg, P.C., a partner of Kirkland & Ellis

 LLP, and a partner of Kirkland & Ellis International LLP (the “Sussberg Declaration”), and the

 declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York, Inc. (the


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
 2     Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
19-36300-cgm       Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46             Main Document
                                           Pg 19 of 102


 “Meghji Declaration”); and the Court having found that the Court has jurisdiction over this matter

 pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that the Application is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this

 proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

 and the Court having found based on the representations made in the Application and in the

 Sussberg Declaration that (a) Kirkland does not hold or represent an interest adverse to the

 Debtors’ estates and (b) Kirkland is a “disinterested person” as defined in section 101(14) of the

 Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code; and the Court having

 found that the relief requested in the Application is in the best interests of the Debtors’ estates,

 their creditors, and other parties in interest; and the Court having found that the Debtors provided

 adequate and appropriate notice of the Application under the circumstances and that no other or

 further notice is required; and the Court having reviewed the Application and having heard

 statements in support of the Application at a hearing held before the Court (the “Hearing”); and

 the Court having determined that the legal and factual bases set forth in the Application and at the

 Hearing establish just cause for the relief granted herein; and any objections to the relief requested

 herein having been withdrawn or overruled on the merits; and after due deliberation and sufficient

 cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Application is granted to the extent set forth herein.

        2.      The Debtors are authorized to retain and employ Kirkland as their attorneys nunc

 pro tunc to the Petition Date in accordance with the terms and conditions set forth in the

 Application and in the Engagement Letter attached hereto as Exhibit 1.




                                                   2
19-36300-cgm         Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46              Main Document
                                           Pg 20 of 102


        3.      Kirkland is authorized to provide the Debtors with the professional services as

 described in the Application and the Engagement Letter. Specifically, but without limitation,

 Kirkland will render the following legal services:

                a.      advising the Debtors with respect to their powers and duties as debtors in
                        possession in the continued management and operation of their businesses
                        and properties;

                b.      advising and consulting on their conduct during these chapter 11 cases,
                        including all of the legal and administrative requirements of operating in
                        chapter 11;

                c.      attending meetings and negotiating with representatives of creditors and
                        other parties in interest;

                d.      taking all necessary actions to protect and preserve the Debtors’ estates,
                        including prosecuting actions on the Debtors’ behalf, defending any action
                        commenced against the Debtors, and representing the Debtors in
                        negotiations concerning litigation in which the Debtors are involved,
                        including objections to claims filed against the Debtors’ estates;

                e.      preparing pleadings in connection with these chapter 11 cases, including
                        motions, applications, answers, orders, reports, and papers necessary or
                        otherwise beneficial to the administration of the Debtors’ estates;

                f.      representing the Debtors in connection with obtaining authority to continue
                        using cash collateral and postpetition financing;

                g.      advising the Debtors in connection with any potential sale of assets;

                h.      appearing before the Court and any appellate courts to represent the interests
                        of the Debtors’ estates;

                i.      advising the Debtors regarding tax matters;

                j.      taking any necessary action on behalf of the Debtors to negotiate, prepare,
                        and obtain approval of a disclosure statement and confirmation of a chapter
                        11 plan and all documents related thereto; and

                k.      performing all other necessary legal services for the Debtors in connection
                        with the prosecution of these chapter 11 cases, including: (i) analyzing the
                        Debtors’ leases and contracts and the assumption and assignment or
                        rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                        (iii) advising the Debtors on corporate and litigation matters.



                                                   3
19-36300-cgm       Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46           Main Document
                                            Pg 21 of 102


          4.    Kirkland shall apply for compensation for professional services rendered and

 reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

 compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

 Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of the

 Court.

          5.    Kirkland is authorized without further order of the Court to reserve and apply

 amounts from the prepetition advance payment retainer that would otherwise be applied toward

 payment of postpetition fees and expenses as are necessary and appropriate to compensate and

 reimburse Kirkland for fees or expenses incurred on or prior to the Petition Date consistent with

 its ordinary course billing practices.

          6.    Notwithstanding anything to the contrary in the Application, the Engagement

 Letter, or the Declarations attached to the Application, the reimbursement provisions allowing the

 reimbursement of fees and expenses incurred in connection with participating in, preparing for, or

 responding to any action, claim, suit, or proceeding brought by or against any party that relates to

 the legal services provided under the Engagement Letter and fees for defending any objection to

 Kirkland’s fee applications under the Bankruptcy Code are not approved pending further order of

 the Court.

          7.    Kirkland shall not charge a markup to the Debtors with respect to fees billed by

 contract attorneys who are hired by Kirkland to provide services to the Debtors and shall ensure

 that any such contract attorneys are subject to conflict checks and disclosures in accordance with

 the requirements of the Bankruptcy Code and Bankruptcy Rules.

          8.    Kirkland shall provide ten-business-days’ notice to the Debtors, the U.S. Trustee,

 and any official committee before any increases in the rates set forth in the Application or the


                                                  4
19-36300-cgm       Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46              Main Document
                                           Pg 22 of 102


 Engagement Letter are implemented and shall file such notice with the Court. The U.S. Trustee

 retains all rights to object to any rate increase on all grounds, including the reasonableness standard

 set forth in section 330 of the Bankruptcy Code, and the Court retains the right to review any rate

 increase pursuant to section 330 of the Bankruptcy Code.

        9.      Kirkland shall not withdraw as Debtors’ counsel before the effective date of any

 chapter 11 plan confirmed in these chapter 11 cases without prior approval of the Court in

 accordance with Local Bankruptcy Rule 2090-1(e).

        10.     The Debtors and Kirkland are authorized to take all actions necessary to effectuate

 the relief granted pursuant to this Order in accordance with the Application.

        11.     Notice of the Application as provided therein is deemed to be good and sufficient

 notice of such Application, and the requirements of the Local Bankruptcy Rules are satisfied by

 the contents of the Application.

        12.     To the extent the Application, the Sussberg Declaration, the Meghji Declaration, or

 the Engagement Letter is inconsistent with this Order, the terms of this Order shall govern.

        13.     The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

        14.     The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.


  Dated: ____________, 2019
  Poughkeepsie, New York                               THE HONORABLE CECELIA G. MORRIS
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                   5
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 23 of 102


                                   EXHIBIT 1

                                Engagement Letter
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 24 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 25 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 26 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 27 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 28 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 29 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 30 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 31 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 32 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 33 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 34 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 35 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 36 of 102
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 37 of 102


                                    EXHIBIT B

                           Joshua A. Sussberg Declaration
19-36300-cgm           Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                                  Pg 38 of 102



 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CMG)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

               DECLARATION OF JOSHUA A. SUSSBERG IN SUPPORT
            OF THE DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
              AUTHORIZING THE RETENTION AND EMPLOYMENT OF
      KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL LLP AS
                 ATTORNEYS FOR THE DEBTORS AND DEBTORS
        IN POSSESSION EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

              I, Joshua A. Sussberg, being duly sworn, state the following under penalty of perjury:

              1.     I am the president of Joshua A. Sussberg, P.C., a partner of the law firm of Kirkland

 & Ellis LLP, located at 601 Lexington Avenue, New York, New York 10022, and a partner of

 Kirkland & Ellis International, LLP (together with Kirkland & Ellis LLP, collectively,

 “Kirkland”). 2 I am one of the lead attorneys from Kirkland working on the above-captioned

 chapter 11 cases. I am a member in good standing of the Bar of the State of New York, and I have

 been admitted to practice in the United States District Courts for the Southern District of New

 York and the Northern District of Illinois. There are no disciplinary proceedings pending against

 me.




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
 2     Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Application.
19-36300-cgm         Doc 244       Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                               Pg 39 of 102


         2.       I submit this declaration (the “Declaration”) in support of the Debtors’ Application

 for Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis LLP and

 Kirkland & Ellis International LLP as Attorneys for the Debtors and Debtors in Possession

 Effective Nunc Pro Tunc to the Petition Date (the “Application”). 3 Except as otherwise noted, I

 have personal knowledge of the matters set forth herein.

                                          Kirkland’s Qualifications

         4.       The Debtors seek to retain Kirkland because of Kirkland’s recognized expertise and

 extensive experience and knowledge in the field of debtors’ protections, creditors’ rights, and

 business reorganizations under chapter 11 of the Bankruptcy Code.

         5.       Kirkland has been actively involved in major chapter 11 cases in this district and

 has represented debtors in many cases, including, among others: In re Hollander Sleep Products,

 LLC, No. 19-11608 (MEW) (Bankr. S.D.N.Y. July 3, 2019); In re Sungard Availability Servs.

 Capital, Inc., No. 19-22915 (RDD) (Bankr. S.D.N.Y. June 25, 2019); In re Windstream Holdings,

 Inc., No. 19-22312 (RDD) (Bankr. S.D.N.Y. Feb. 28, 2019); In re FULLBEAUTY Brands

 Holdings Corp., No 19-22185 (RDD) (Bankr. S.D.N.Y. Feb. 3, 2019); In re Aegean Marine

 Petroleum Network, Inc., No. 18-13374 (MEW) (Bankr. S.D.N.Y. Nov. 6, 2018); In re Nine West

 Holdings, Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. June 29, 2018); In re Cenveo, Inc., No. 18-

 22178 (RDD) (Bankr. S.D.N.Y. Mar. 8, 2018); In re BCBG Max Azria Global Holdings, LLC, No.

 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 29, 2017); In re Avaya Inc., No. 17-10089 (SMB) (Bankr.




 3   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.

                                                          2
19-36300-cgm           Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46                       Main Document
                                                Pg 40 of 102


 S.D.N.Y. Jan. 19, 2017); In re Sabine Oil & Gas Corp., No. 15-11835 (SCC) (Bankr. S.D.N.Y.

 Sept. 10, 2015). 4

         6.       In preparing for its representation of the Debtors in these chapter 11 cases, Kirkland

 has become familiar with the Debtors’ businesses and many of the potential legal issues that may

 arise in the context of these chapter 11 cases. I believe that Kirkland is both well-qualified and

 uniquely able to represent the Debtors in these chapter 11 cases in an efficient and timely manner.

                                             Services to Be Provided

         7.       Subject to further order of the Court and that certain engagement letter dated

 December 21, 2018 (the “Engagement Letter”), a copy of which is attached as Exhibit 1 to

 Exhibit A to the Application, the Debtors retained Kirkland to render, without limitation, the

 following legal services:

                  a.        advising the Debtors with respect to its powers and duties as debtor in
                            possession in the continued management and operation of its businesses and
                            properties;

                  b.        advising and consulting on the conduct of these chapter 11 cases, including
                            all of the legal and administrative requirements of operating in chapter 11;

                  c.        attending meetings and negotiating with representatives of creditors and
                            other parties in interest;

                  d.        taking all necessary actions to protect and preserve the Debtors’ estates,
                            including prosecuting actions on the Debtors’ behalf, defending any action
                            commenced against the Debtors, and representing the Debtors in
                            negotiations concerning litigation in which the Debtors are involved,
                            including objections to claims filed against the Debtors’ estates;

                  e.        preparing pleadings in connection with these chapter 11 cases, including
                            motions, applications, answers, orders, reports, and papers necessary or
                            otherwise beneficial to the administration of the Debtors’ estates;



 4   Because of the voluminous nature of the orders cited in this Application, they are not attached to this Application.
     Copies of these orders are available upon request to Kirkland.

                                                           3
19-36300-cgm         Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46              Main Document
                                           Pg 41 of 102


                f.      representing the Debtors in connection with obtaining authority to continue
                        using cash collateral and postpetition financing;

                g.      advising the Debtors in connection with any potential sale of assets;

                h.      appearing before the Court and any appellate courts to represent the interests
                        of the Debtors’ estates;

                i.      advising the Debtors regarding tax matters;

                j.      taking any necessary action on behalf of the Debtors to negotiate, prepare,
                        and obtain approval of a disclosure statement and confirmation of a chapter
                        11 plan and all documents related thereto; and

                k.      performing all other necessary legal services for the Debtors in connection
                        with the prosecution of these chapter 11 cases, including: (i) analyzing the
                        Debtors’ leases and contracts and the assumption and assignment or
                        rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                        (iii) advising the Debtors on corporate and litigation matters.

                                    Professional Compensation

        8.      Kirkland intends to apply for compensation for professional services rendered on

 an hourly basis and reimbursement of expenses incurred in connection with these chapter 11 cases,

 subject to the Court’s approval and in compliance with applicable provisions of the Bankruptcy

 Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and any other applicable procedures

 and orders of the Court. The hourly rates and corresponding rate structure Kirkland will use in

 these chapter 11 cases are the same as the hourly rates and corresponding rate structure that

 Kirkland uses in other debtor representations, and are comparable to the hourly rates and

 corresponding rate structure that Kirkland uses for complex corporate, securities, and litigation

 matters whether in court or otherwise, regardless of whether a fee application is required. These

 rates and the rate structure reflect that such restructuring and other complex matters typically are

 national in scope and involve great complexity, high stakes, and severe time pressures.




                                                   4
19-36300-cgm         Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                        Main Document
                                                Pg 42 of 102


         9.        Kirkland operates in a national marketplace for legal services in which rates are

 driven by multiple factors relating to the individual lawyer, his or her area of specialization, the

 firm’s expertise, performance, and reputation, the nature of the work involved, and other factors.

         10.       Kirkland’s current hourly rates for matters related to these chapter 11 cases range

 as follows: 5

                                 Billing Category 6                   U.S. Range
                                       Partners                      $1,025-$1,795
                                     Of Counsel                       $595-$1,705
                                     Associates                       $595-$1,125
                                 Paraprofessionals                     $235-$460

         11.       Kirkland’s hourly rates are set at a level designed to compensate Kirkland fairly for

 the work of its attorneys and paralegals and to cover fixed and routine expenses. Hourly rates vary

 with the experience and seniority of the individuals assigned. These hourly rates are subject to

 periodic adjustments to reflect economic and other conditions. 7




 5   For professionals and paraprofessionals residing outside of the U.S., hourly rates are billed in the applicable
     currency. When billing a U.S. entity, such foreign rates are converted into U.S. dollars at the then applicable
     conversion rate. After converting these foreign rates into U.S. dollars, it is possible that certain rates may exceed
     the billing rates listed in the chart herein.
 6   Although Kirkland does not anticipate using contract attorneys during these chapter 11 cases, in the unlikely event
     that it becomes necessary to use contract attorneys, Kirkland will not charge a markup to the Debtors with respect
     to fees billed by such attorneys. Moreover, any contract attorneys or non-attorneys who are employed by the
     Debtors in connection with work performed by Kirkland will be subject to conflict checks and disclosures in
     accordance with the requirements of the Bankruptcy Code. While the rate ranges provided for in this Application
     may change if an individual leaves or joins Kirkland, and if any such individual’s billing rate falls outside the
     ranges disclosed above, Kirkland does not intend to update the ranges for such circumstances.
 7   For example, like many of its peer law firms, Kirkland typically increases the hourly billing rate of attorneys and
     paraprofessionals twice a year in the form of: (i) step increases historically awarded in the ordinary course on the
     basis of advancing seniority and promotion and (ii) periodic increases within each attorney’s and
     paraprofessional’s current level of seniority. The step increases do not constitute “rate increases” (as the term is
     used in the Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed
     Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013). As set forth in
     the Order, Kirkland will provide ten business days’ notice to the Debtors, the U.S. Trustee, and any official
     committee before implementing any periodic increases, and shall file such notice with the Court.

                                                            5
19-36300-cgm      Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46              Main Document
                                           Pg 43 of 102


        12.     It is Kirkland’s policy to charge its clients in all areas of practice for identifiable,

 non-overhead expenses incurred in connection with the client’s case that would not have been

 incurred except for representation of that particular client. It is also Kirkland’s policy to charge

 its clients only the amount actually incurred by Kirkland in connection with such items. Examples

 of such expenses include postage, overnight mail, courier delivery, transportation, overtime

 expenses, computer-assisted legal research, photocopying, airfare, meals, and lodging.

        13.     To ensure compliance with all applicable deadlines in these chapter 11 cases,

 Kirkland utilizes the services of overtime secretaries. Kirkland charges fees for these services

 pursuant to the Engagement Letter between Kirkland and the Debtors, which permits Kirkland to

 bill the Debtors for overtime secretarial charges that arise out of business necessity. In addition,

 Kirkland professionals also may charge their overtime meals and overtime transportation to the

 Debtors consistent with the Amended Guidelines.

        14.     Kirkland currently charges the Debtors $0.16 per page for standard duplication in

 its offices in the United States. Notwithstanding the foregoing and consistent with the Local

 Bankruptcy Rules, Kirkland will charge no more than $0.10 per page for standard duplication

 services in these chapter 11 cases. Kirkland does not charge its clients for incoming facsimile

 transmissions. Kirkland has negotiated a discounted rate for Westlaw computer-assisted legal

 research. Computer-assisted legal research is used whenever the researcher determines that using

 Westlaw is more cost effective than using traditional (non-computer assisted legal research)

 techniques.

                     Compensation Received by Kirkland from the Debtors

        15.     Per the terms of the Engagement Letter, on January 3, 2019, the Debtors paid

 $200,000 to Kirkland, which, as stated in the Engagement Letter, constituted an “advance payment

                                                   6
19-36300-cgm         Doc 244       Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                               Pg 44 of 102


 retainer” as defined in Rule 1.15(c) of the Illinois Rules of Professional Conduct and Dowling v.

 Chicago Options Assoc., Inc., 875 N.E.2d 1012, 1018 (Ill. 2007). Subsequently, the Debtors paid

 to Kirkland additional advance payment retainer totaling $2,629,002.03 in the aggregate. As stated

 in the Engagement Letter, any advance payment retainer is earned by Kirkland upon receipt, any

 advance payment retainer becomes the property of Kirkland upon receipt, the Debtors no longer

 have a property interest in any advance payment retainer upon Kirkland’s receipt, any advance

 payment retainer will be placed in Kirkland’s general account and will not be held in a client trust

 account, and the Debtors will not earn any interest on any advance payment retainer. 8 A chart

 identifying the statements setting forth the professional services provided by Kirkland to the

 Debtors and the expenses incurred by Kirkland in connection therewith, as well as the advance

 payment retainer transferred by the Debtors to Kirkland, prior to the Petition Date is set forth

 below.

          16.     During the 90-day period before the Petition Date, the Debtors paid advance

 payment retainer in the following amounts to Kirkland:


                                                                             Amount of          Amount of          Resulting
                                                      Amount of Fees
                                                                              Advance            Advance           Advance
              Type of                                  and Expenses
                                          Date                                Payment            Payment           Payment
            Transaction                                  Listed on
                                                                              Retainer           Retainer          Retainer
                                                        Statement
                                                                             Requested           Received          Following
        Initial Request for
                                         7/2/2019                                $500,000                                $46,278.67
     Advance Payment Retainer
         Receipt of Initial
                                         7/3/2019                                                    $250,000       $296,278.67
     Advance Payment Retainer
       Receipt of Additional
                                        7/11/2019                                                $129,002.03        $425,280.70
     Advance Payment Retainer

 8   The Engagement Letter permits Kirkland to retain prepetition advance payment retainer held by Kirkland as of
     the Petition Date rather than applying such prepetition advance payment retainer to pay postpetition fees and
     expenses. In light of the facts and circumstances of these chapter 11 cases, Kirkland will retain any prepetition
     advance payment retainer held by Kirkland as of the Petition Date and will not apply any such amounts to
     postpetition fees and expenses.



                                                          7
19-36300-cgm       Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46       Main Document
                                              Pg 45 of 102


       Receipt of Additional
                                      7/15/2019                                   $120,997.97    $546,278.67
     Advance Payment Retainer
    Additional Advance Payment
                                      7/15/2019   $379,002.03                                    $167,276.64
      Retainer (Full Statement)
       Receipt of Additional
                                      7/15/2019                                   $379,002.03    $546,278.67
     Advance Payment Retainer
    Additional Advance Payment
                                      7/17/2019                     $500,000                     $546,278.67
              Retainer
       Receipt of Additional
                                      7/22/2019                                     $500,000    $1,046,278.67
     Advance Payment Retainer
    Additional Advance Payment
                                      7/23/2019                     $500,000                    $1,046,278.67
              Retainer
       Receipt of Additional
                                      7/25/2019                                     $500,000    $1,546,278.67
     Advance Payment Retainer
    Additional Advance Payment
                                      7/25/2019                     $500,000                    $1,546,278.67
              Retainer
       Receipt of Additional
                                      7/26/2019                                     $500,000    $2,046,279.67
     Advance Payment Retainer
    Additional Advance Payment
                                      8/5/2019                      $250,000                    $2,046,279.67
              Retainer
       Receipt of Additional
                                      8/6/2019                                      $250,000    $2,296,278.67
     Advance Payment Retainer

        17.     As of the Petition Date, the Debtors did not owe Kirkland any amounts for legal

 services rendered before the Petition Date. Although certain expenses and fees may have been

 incurred, but not yet applied to Kirkland’s advance payment retainer, Kirkland’s total advance

 payment retainer always exceeded any amounts listed or to be listed on statements describing

 services rendered and expenses incurred (on a “rates times hours” and “dates of expenses incurred”

 basis) prior to the Petition Date.

        18.     Pursuant to Bankruptcy Rule 2016(b), Kirkland has not shared nor agreed to share

 (a) any compensation it has received or may receive with another party or person, other than with

 the partners, associates, and contract attorneys associated with Kirkland or (b) any compensation

 another person or party has received or may receive.

                           Statement Regarding U.S. Trustee Guidelines

        19.     Kirkland shall apply for compensation for professional services rendered and

 reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

                                                  8
19-36300-cgm      Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46            Main Document
                                           Pg 46 of 102


 compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

 Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of the

 Court. Kirkland also intends to make a reasonable effort to comply with the U.S. Trustee’s

 requests for information and additional disclosures as set forth in the Guidelines for Reviewing

 Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by

 Attorneys in Larger Chapter 11 Cases Effective As of November 1, 2013 (the “Revised UST

 Guidelines”), both in connection with this application and the interim and final fee applications to

 be filed by Kirkland in these chapter 11 cases.

                   Attorney Statement Pursuant to Revised UST Guidelines

        20.             The following is provided in response to the request for additional

 information set forth in Paragraph D.1. of the Revised UST Guidelines:

                a. Question: Did Kirkland agree to any variations from, or alternatives to,
                   Kirkland’s standard billing arrangements for this engagement?

                    Answer: No. Kirkland and the Debtors have not agreed to any variations from,
                    or alternatives to, Kirkland’s standard billing arrangements for this
                    engagement. The rate structure provided by Kirkland is appropriate and is not
                    significantly different from (a) the rates that Kirkland charges for other
                    non-bankruptcy representations or (b) the rates of other comparably skilled
                    professionals.

                b. Question: Do any of the Kirkland professionals in this engagement vary their
                   rate based on the geographic location of the Debtors’ chapter 11 cases?

                    Answer: No. The hourly rates used by Kirkland in representing the Debtors are
                    consistent with the rates that Kirkland charges other comparable chapter 11
                    clients, regardless of the location of the chapter 11 case.

                c. Question: If Kirkland has represented the Debtors in the 12 months prepetition,
                   disclose Kirkland’s billing rates and material financial terms for the prepetition
                   engagement, including any adjustments during the 12 months prepetition. If
                   Kirkland’s billing rates and material financial terms have changed postpetition,
                   explain the difference and the reasons for the difference.


                                                   9
19-36300-cgm         Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                                Pg 47 of 102


                       Answer: Kirkland’s current hourly rates for services rendered on behalf of the
                       Debtors range as follows: 9

                                 Billing Category                   U.S. Range
                                      Partners                     $1,025-$1,795
                                    Of Counsel                      $595-$1,705
                                     Associates                     $595-$1,125
                                 Paraprofessionals                   $235-$460


                       Kirkland represented the Debtors from January 1, 2019 through the Petition
                       Date, using the hourly rates listed above.

                       Kirkland represented the Debtors from December 21, 2018 through December
                       31, 2018 using the following hourly rates:


                                 Billing Category                   U.S. Range
                                      Partners                      $965-$1,795
                                    Of Counsel                      $575-$1,795
                                     Associates                     $575-$1,065
                                 Paraprofessionals                   $220-$440


                  d. Question: Have the Debtors approved Kirkland’s budget and staffing plan,
                     and, if so, for what budget period?

                       Answer: Yes, for the period from August 6, 2019 through November 6, 2019.

                                         Kirkland’s Disinterestedness

         21.      In connection with its proposed retention by the Debtors in these chapter 11 cases,

 Kirkland undertook to determine whether it had any conflicts or other relationships that might

 cause it not to be disinterested or to hold or represent an interest adverse to the Debtors.

 Specifically, Kirkland obtained from the Debtors and their representatives the names of individuals

 and entities that may be parties in interest in these chapter 11 cases (the “Potential Parties in




 9   While the rate ranges provided for in this Application may change if an individual leaves or joins Kirkland, and
     if any such individual’s billing rate falls outside the ranges disclosed above, Kirkland does not intend to update
     the ranges for such circumstances.

                                                          10
19-36300-cgm          Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                        Main Document
                                                 Pg 48 of 102


 Interest”) and such parties are listed on Schedule 1 hereto. Kirkland has searched on its electronic

 database for its connections to the entities listed on Schedule 1 hereto. To the extent that I have

 been able to ascertain that Kirkland has been retained within the last three years to represent any

 of the Potential Parties in Interest (or their affiliates, as the case may be) in matters unrelated to

 these cases, such facts are disclosed on Schedule 2 attached hereto.

          22.       Kirkland and certain of its partners and associates may have in the past represented,

 may currently represent, and likely in the future will represent, entities that may be parties in

 interest in these chapter 11 cases in connection with matters unrelated (except as otherwise

 disclosed herein) to the Debtors and these chapter 11 cases. Kirkland has searched on its electronic

 database for its connection to the entities listed on Schedule 1 attached hereto. The information

 listed on Schedule 1 may have changed without our knowledge and may change during the

 pendency of these chapter 11 cases. Accordingly, Kirkland will update this Declaration as

 necessary and when Kirkland becomes aware of additional material information. The following

 is a list of the categories that Kirkland has searched: 10

  Schedule         Category
  1(a)             Debtor Subsidiaries & Affiliates
  1(b)             Non-Debtor Affiliates
  1(c)             Current Directors, Officers & Members
  1(d)             Recent Former Directors, Officers & Members
  1(e)             Equity Holders
  1(f)             Confidential Going Concern Process Parties
  1(g)             Contract Counterparties
  1(h)             Insurance Providers
  1(i)             Landlords
  1(j)             Lenders
  1(k)             Letters of Credit Beneficiaries

 10   Kirkland’s inclusion of parties in the following Schedules is solely to illustrate Kirkland’s conflict search process
      and is not an admission that any party has a valid claim against the Debtors or that any party properly belongs in
      the schedules or has a claim or legal relationship to the Debtors of the nature described in the schedules.

                                                            11
19-36300-cgm          Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                        Main Document
                                                 Pg 49 of 102


  1(l)             Litigation Parties
  1(m)             Parties that have requested notice pursuant to Bankruptcy Rule 2002
  1(n)             Professionals
  1(o)             Reclamation Parties
  1(p)             Surety Bonds
  1(q)             Taxing Authorities
  1(r)             Top 30 General Unsecured Creditors
  1(s)             Unions
  1(t)             US Trustees, Judges, & Court Contacts for the Southern District of New York
  1(u)             Utilities
  1(v)             Vendors

          23.       To the best of my knowledge, (a) Kirkland is a “disinterested person” within the

 meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of the

 Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates and

 (b) Kirkland has no connection to the Debtors, their creditors, or other parties in interest, except

 as may be disclosed in this Declaration.

          24.       Listed on Schedule 2 to this Declaration are the results of Kirkland’s conflicts

 searches of the above-listed entities. 11 For the avoidance of doubt, Kirkland will not commence a

 cause of action in these chapter 11 cases against the entities listed on Schedule 2 that are current

 clients of Kirkland (including entities listed below under the “Specific Disclosures” section of this

 Declaration) unless Kirkland has an applicable waiver on file or first receives a waiver from such




 11   As referenced in Schedule 2, the term “current client” means an entity listed as a client in Kirkland’s conflicts
      search system to whom time was posted in the 12 months preceding the Petition Date. As referenced in
      Schedule 2, the term “former client” means an entity listed as a client in Kirkland’s conflicts search system to
      whom time was posted between 12 and 36 months preceding the Petition Date. As referenced in Schedule 2, the
      term “closed client” means an entity listed as a client in Kirkland’s conflicts search system to whom time was
      posted in the 36 months preceding the Petition Date, but for which the client representation has been closed.
      Whether an actual client relationship exists can only be determined by reference to the documents governing
      Kirkland’s representation rather than its potential listing in Kirkland’s conflicts search system. The list generated
      from Kirkland’s conflicts search system is over-inclusive. As a general matter, Kirkland discloses connections
      with “former clients” or “closed clients” for whom time was posted in the last 36 months, but does not disclose
      connections if time was billed more than 36 months before the Petition Date.

                                                            12
19-36300-cgm          Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                        Main Document
                                                 Pg 50 of 102


 entity allowing Kirkland to commence such an action. To the extent that a waiver does not exist

 or is not obtained from such entity and it is necessary for the Debtors to commence an action

 against that entity, the Debtors will be represented in such particular matter by conflicts counsel. 12

          25.       Of the entities listed on Schedule 2, none represented more than one percent of

 Kirkland’s fee receipts for the twelve-month period ending on July 30, 2019.

          26.       Kirkland’s conflicts search of the entities listed on Schedules 1(a) – 1(u) (that

 Kirkland was able to locate using its reasonable efforts) reveals, to the best of Kirkland’s

 knowledge, that those Kirkland attorneys and paraprofessionals who previously worked at other

 law firms that represented such entities in these chapter 11 cases have not worked on matters

 relating to the Debtors’ restructuring efforts while at Kirkland.

          27.       Based on the conflicts search conducted to date and described herein, to the best of

 my knowledge, neither I, Kirkland, nor any partner or associate thereof, insofar as I have been able

 to ascertain, have any connection with the Debtors, their creditors, or any other parties in interest,

 their respective attorneys and accountants, the Office of the United States Trustee for the Southern

 District of New York (the “U.S. Trustee”), any person employed in the Office of the U.S. Trustee,

 or any Bankruptcy Judge currently serving on the United States Bankruptcy Court for the Southern

 District of New York, except as disclosed or otherwise described herein.

          28.       Kirkland will review its files periodically during the pendency of these chapter 11

 cases to ensure that no conflicts or other disqualifying circumstances exist or arise. If any new


 12   The Debtors also seek to employ and retain Katten Muchin Rosenman LLP (“Katten”) as their conflicts counsel
      to handle matters that the Debtors may encounter that cannot be handled appropriately by Kirkland because of a
      conflict of interest or that the Debtors believe can be more appropriately handled by Katten. It is intended that
      the services of Katten shall complement, and not duplicate, the services to be rendered by Kirkland. Moreover,
      the responsibilities of Katten shall be confined to discrete legal matters that are distinct from the matters handled
      by Kirkland. Katten shall act on its own and will not act under the direct supervision of Kirkland. Indeed, the
      Debtors are extremely mindful of the need to avoid duplication of services.

                                                            13
19-36300-cgm       Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46             Main Document
                                           Pg 51 of 102


 relevant facts or relationships are discovered or arise, Kirkland will use reasonable efforts to

 identify such further developments and will promptly file a supplemental declaration, as required

 by Bankruptcy Rule 2014(a).

        29.     Generally, it is Kirkland’s policy to disclose entities in the capacity that they first

 appear in a conflicts search. For example, if an entity already has been disclosed in this Declaration

 in one capacity (e.g., a customer), and the entity appears in a subsequent conflicts search in a

 different capacity (e.g., a vendor), Kirkland does not disclose the same entity again in supplemental

 declarations, unless the circumstances are such in the latter capacity that additional disclosure is

 required.

        30.     From time to time, Kirkland has referred work to other professionals to be retained

 in these chapter 11 cases. Likewise, certain such professionals have referred work to Kirkland.

        31.     Certain insurance companies pay the legal bills of Kirkland clients. Some of these

 insurance companies may be involved in these chapter 11 cases. None of these insurance

 companies, however, are Kirkland clients as a result of the fact that they pay legal fees on behalf

 of Kirkland clients.

                                        Specific Disclosures

        32.     As specifically set forth below and in the attached exhibits, Kirkland represents

 certain of the Debtors’ creditors, equity security holders, or other entities that may be parties in

 interest in ongoing matters unrelated to the Debtors and these chapter 11 cases. None of the

 representations described herein are materially adverse to the interests of the Debtors’ estates.

 Moreover, pursuant to section 327(c) of the Bankruptcy Code, Kirkland is not disqualified from

 acting as the Debtors’ counsel merely because it represents certain of the Debtors’ creditors, equity




                                                  14
19-36300-cgm       Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46               Main Document
                                            Pg 52 of 102


 security holders, or other entities that may be parties in interest in matters unrelated to these chapter

 11 cases.

         33.     As disclosed below, in early March 2012, Kirkland represented the Debtors in a

 consensual out-of-court restructuring among Barneys, Perry Capital, LLC, the Yucaipa

 Companies, LLC, and Istithmar World. In connection with such representation, Kirkland has

 become familiar with the Debtors’ businesses and many of the potential issues that may arise in

 the context of these chapter 11 cases. I do not believe that Kirkland’s prior representation of the

 Debtors precludes it from meeting the disinterestedness standard under the Bankruptcy Code.

 A.      Connections to Holders of Equity Interests in the Debtors.

         34.     As disclosed on Schedule 2, Kirkland currently represents, and in the past has

 represented, Perry Capital LLC on a variety of matters. Perry Capital LLC owns approximately

 72% of the equity interests in Debtor Barneys New York, Inc. All prior and current Kirkland

 representations of Perry Capital LLC have been in matters unrelated to the Debtors or these chapter

 11 cases.

 B.      Connections to Secured Lenders to the Debtors.

         35.     As disclosed on Schedule 2, Kirkland currently represents, formerly has

 represented, and in the future likely will represent certain affiliates of TPG Specialty Lending, Inc.

 (“TPG”) in a variety of matters. TPG is a prepetition secured party in these chapter 11 cases. All

 of Kirkland’s current and former representations of TPG have been unrelated to the Debtors and

 these chapter 11 cases. I do not believe that Kirkland’s representation of these parties precludes it

 from meeting the disinterestedness standard under the Bankruptcy Code.

         36.     As disclosed on Schedule 2, Kirkland currently represents, formerly represented,

 and in the future likely will represent Wells Fargo Bank, N.A. (“Wells Fargo”) and certain of its


                                                    15
19-36300-cgm       Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46              Main Document
                                           Pg 53 of 102


 affiliates in a variety of matters. Wells Fargo was the administrative agent and a lender under the

 Debtors’ prepetition asset-based lending facility, and is the Debtors’ cash management bank. All

 current and former representations of Wells Fargo have been unrelated to the Debtors and these

 chapter 11 cases. I do not believe that Kirkland’s representation of Wells Fargo precludes it from

 meeting the disinterestedness standard under the Bankruptcy Code.

        37.     As disclosed on Schedule 2, Kirkland currently represents, and formerly has

 represented Hilco Global and certain of its affiliates (“Hilco) in a variety of matters. Hilco was a

 potential DIP lender in these chapter 11 cases. All of Kirkland’s current and former representations

 of Hilco have been unrelated to the Debtors and these chapter 11 cases. I do not believe that

 Kirkland’s representation of these parties precludes it from meeting the disinterestedness standard

 under the Bankruptcy Code.

        38.     Kirkland currently represents certain affiliates of B. Riley FBR, Inc. (“B. Riley”)

 in a variety of matters. B. Riley is a postpetition lender in these chapter 11 cases. All of Kirkland’s

 current and former representations of B. Riley have been unrelated to the Debtors and these chapter

 11 cases. I do not believe that Kirkland’s representation of these parties precludes it from meeting

 the disinterestedness standard under the Bankruptcy Code.

 C.     Connections to Officers and Directors.

        39.     As disclosed below and in Schedule 2, attached hereto, Kirkland currently

 represents, has formally represented, and in the future likely will represent certain affiliates,

 subsidiaries and entities associated with the Debtors’ current and recent former officers and

 directors. I do not believe that Kirkland’s current and prior representation of the affiliates,

 subsidiaries, and entities associated with certain officers and directors precludes it from being a

 disinterested party under the Bankruptcy Code.

                                                   16
19-36300-cgm      Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46             Main Document
                                           Pg 54 of 102


        40.     Simon Harland, a director of Barneys New York, Inc., Barney's, Inc., BNY

 Catering Inc. and BNY Licensing Corp., and has served, or may serve from time to time, in various

 management and/or director capacities of certain Kirkland clients or affiliates thereof. I do not

 believe Kirkland’s current and prior representation of clients for which Mr. Harland serves or has

 served in management and/or director capacities preclude it from being a disinterested party under

 the Bankruptcy Code.

 D.     Potential Sale Transaction Counterparties.

        41.     The Debtors are in discussions with certain parties (and may be in discussions with

 other parties in the future) regarding a potential sale of all of or substantially all of the Debtors

 assets. Due to the inherently competitive nature of this process, it is important that the identities

 of these potential counterparties remain confidential. The Debtors will disclose to the U.S. Trustee

 the identities of the potential counterparties and Kirkland’s connections to such potential

 counterparties, and Kirkland believes such disclosure is sufficient and reasonable under the

 circumstances and at this time. However, should the Court request disclosure of the identities of

 the potential counterparties, the Debtors are prepared to file with the Court under seal a version of

 this Declaration that contains a schedule of the potential counterparties and Kirkland’s connections

 to such potential counterparties. For the avoidance of doubt, Kirkland will not represent any of

 the potential counterparties in connection with any matter in these chapter 11 cases.

 E.     Connections to Other Entities.

        42.     As disclosed below, certain parties in interest in these chapter 11 cases are current

 or former Kirkland restructuring clients, including RGIS Holdings, LLC (“RGIS”). Kirkland

 currently represents, formerly represented, and in the future likely will represent RGIS in a variety

 of matters. RGIS is a contract counterparty of Debtor Barney’s, Inc. here. All of Kirkland’s


                                                  17
19-36300-cgm      Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46            Main Document
                                           Pg 55 of 102


 current and former representations of RGIS have been unrelated to the Debtors and these chapter

 11 cases. I do not believe that Kirkland’s representation of RGIS precludes it from meeting the

 disinterestedness standard under the Bankruptcy Code.

        43.     As disclosed on Schedule 2, Kirkland currently represents Aon Corporation

 (“Aon”) in a variety of matters. Aon is an insurance provider to the Debtors. Kirkland’s current

 and former representations of Aon are unrelated to the Debtors or these chapter 11 cases. I do not

 believe this representation would preclude Kirkland from meeting the disinterestedness standard

 under the Bankruptcy Code.

 F.     Other Chapter 11 Professionals.

        44.     As disclosed in Schedule 2 attached hereto, Kirkland currently represents, and

 formerly has represented, certain affiliates, subsidiaries, and entities associated with various

 professionals that the Debtors seeks to retain in connection with these chapter 11 cases. All prior

 and current Kirkland representations of these professionals have been in matters unrelated to the

 Debtors and these chapter 11 cases. Kirkland has not represented and will not represent any such

 professionals in connection with any matter in these chapter 11 cases.

        45.     Contemporaneously herewith, the Debtors filed a motion for an order authorizing

 their retention of Houlihan Lokey Capital, Inc. (“Houlihan Lokey”) as their financial advisor and

 investment banker. Kirkland currently represents certain of Houlihan Lokey’s direct or indirect

 affiliates in matters unrelated to these chapter 11 cases or the Debtors. Kirkland does not and will

 not represent Houlihan Lokey in connection with these chapter 11 cases. I do not believe these

 representations preclude Kirkland from meeting the disinterestedness standard under the

 Bankruptcy Code.




                                                 18
19-36300-cgm      Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46           Main Document
                                          Pg 56 of 102


 G.       Former Clerks.

          46.   The following Kirkland employees had clerkships in the United States Bankruptcy

 Court for the Southern District of New York during the last three years (collectively, the “Former

 Clerks”).

          47.   Emily Kehoe, a Kirkland associate, was a law clerk for the Honorable Cecelia G.

 Morris, Chief Judge of the United States Bankruptcy Court for the Southern District of New York,

 from August 2015 to August 2017. Ms. Kehoe began working at Kirkland in September 2017 and

 had no connection with the Debtors’ chapter 11 cases while working for the court.

          48.   Simon Briefel, a Kirkland associate, was a law clerk for the Honorable Martin

 Glenn of the United States Bankruptcy Court for the Southern District of New York from

 September 2017 to August 2018. Mr. Briefel began working at Kirkland in September 2018 and

 had no connection with the Debtors’ chapter 11 cases while working for the court.

          49.   Lauren Biksacky, a Kirkland associate, was a law clerk for the Honorable Edgardo

 Ramos of the United States Bankruptcy Court for the Southern District of New York, from

 November 2016 to November 2017. Ms. Biksacky worked at Kirkland from October 2014 to

 October 2016, began working at Kirkland again in November 2017, and had no connection with

 the Debtors’ chapter 11 cases while working for the court.

          50.   Brandon Chamberlin, a Kirkland associate, was a law clerk for the Honorable Louis

 L. Stanton of the United States Bankruptcy Court for the Southern District of New York, from

 September 2014 to September 2016.           Mr. Chamberlin began working at Kirkland in

 September 2016 and had no connection with the Debtors’ chapter 11 cases while working for the

 court.




                                                19
19-36300-cgm      Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46        Main Document
                                             Pg 57 of 102


        51.     Chang Liu, a Kirkland associate, was a law clerk for the Honorable John G. Koeltl

 of the United States Bankruptcy Court for the Southern District of New York, from August 2015

 to August 2016. Mr. Liu began working at Kirkland in September 2016 and had no connection

 with the Debtors’ chapter 11 cases while working for the court.

        52.     I do not believe that the Former Clerks’ work for the Court precludes Kirkland from

 meeting the disinterested standard under the Bankruptcy Code.

 H.     Kirkland Attorney and Employee Investments.

        53.     From time to time, Kirkland partners, of counsel, associates, and employees

 personally invest in mutual funds, retirement funds, private equity funds, venture capital funds,

 hedge funds, and other types of investment funds (the “Investment Funds”), through which such

 individuals indirectly acquire an interest in debt or equity securities of many companies, one of

 which may be one of the Debtors, their creditors, or other parties in interest in these chapter 11

 cases, often without Kirkland’s knowledge. Each Kirkland person generally owns substantially

 less than one percent of such Investment Fund, does not manage or otherwise control such

 Investment Fund, and has no influence over the Investment Fund’s decision to buy, sell, or vote

 any particular security. The Investment Fund is generally operated as a blind pool, meaning that

 when the Kirkland persons make an investment in the Investment Fund, he, she, or they do not

 know what securities the blind pool Investment Fund will purchase or sell, and have no control

 over such purchases or sales.

        54.     From time to time one or more Kirkland partners and of counsel voluntarily choose

 to form an entity (a “Passive-Intermediary Entity”) to invest in one or more Investment Funds.

 Such Passive-Intermediary Entity is composed only of persons who were Kirkland partners and of

 counsel at the time of the Passive-Intermediary Entity’s formation (although some may later

                                                20
19-36300-cgm       Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46             Main Document
                                           Pg 58 of 102


 become former Kirkland partners and of counsel). Participation in such a Passive-Intermediary

 Entity is wholly voluntary and only a portion of Kirkland’s partners and of counsel choose to

 participate. The Passive-Intermediary Entity generally owns substantially less than one percent of

 any such Investment Fund, does not manage or otherwise control such Investment Fund, and has

 no influence over the Investment Fund’s decision to buy, sell, or vote any particular security. Each

 Investment Fund in which a Passive-Intermediary Entity invests is operated as a blind pool, so that

 the Passive-Intermediary Entity does not know what securities the blind pool Investment Funds

 will purchase or sell, and has no control over such purchases or sales.            And, indeed, the

 Passive-Intermediary Entity often arranges for statements and communications from certain

 Investment Funds to be sent solely to a blind administrator who edits out all information regarding

 the identity of the Investment Fund’s underlying investments, so that the Passive-Intermediary

 Entity does not learn (even after the fact) the identity of the securities purchased, sold, or held by

 the Investment Fund. To the extent the Passive-Intermediary Entity is or becomes aware of the

 identity of the securities purchased, sold, or held by the Investment Funds (“Known Holdings”),

 such Known Holdings are submitted to Kirkland’s conflict checking system.

        55.     From time to time, Kirkland partners, of counsel, associates, and employees

 personally directly acquire a debt or equity security of a company which may be (or become) one

 of the Debtors, their creditors, or other parties in interest in these chapter 11 cases. Kirkland has

 a long-standing policy prohibiting attorneys and employees from using confidential information

 that may come to their attention in the course of their work, so that all Kirkland attorneys and

 employees are barred from trading in securities with respect to which they possess confidential

 information.




                                                  21
19-36300-cgm      Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46           Main Document
                                          Pg 59 of 102


 I.     Other Disclosures.

        56.     Finally, certain interrelationships exist among the Debtors. Nevertheless, the

 Debtors have advised Kirkland that the Debtors’ relationships to each other do not pose any

 conflict of interest because of the general unity of interest among the Debtors. Insofar as I have

 been able to ascertain, I know of no conflict of interest that would preclude Kirkland’s joint

 representation of the Debtors in these chapter 11 cases.

        57.     Susan D. Golden, a partner at Kirkland, was employed by the Office of the United

 States Trustee in the Southern District of New York from October 2007 to December 2017. I do

 not believe that this connection precludes Kirkland from meeting the disinterested standard under

 the Bankruptcy Code.

        58.     Furthermore, prior to joining Kirkland, certain Kirkland attorneys represented

 clients adverse to Kirkland’s current and former restructuring clients. Certain of these attorneys

 (the “Screened Kirkland Attorneys”) will not perform work in connection with Kirkland’s

 representation of the Debtors and will not have access to confidential information related to the

 representation. Kirkland’s formal ethical screen provides sufficient safeguards and procedures to

 prevent imputation of conflicts by isolating the Screened Kirkland Attorneys and protecting

 confidential information.

        59.     Under Kirkland’s screening procedures, Kirkland’s conflicts department distributes

 a memorandum to all Kirkland attorneys and legal assistants directing them as follows: (a) not to

 discuss any aspects of Kirkland’s representation of the Debtors with the Screened Kirkland

 Attorneys; (b) to conduct meetings, phone conferences, and other communications regarding

 Kirkland’s representation of the Debtors in a manner that avoids contact with the Screened

 Kirkland Attorneys; (c) to take all measures necessary or appropriate to prevent access by the

                                                 22
19-36300-cgm      Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46            Main Document
                                          Pg 60 of 102


 Screened Kirkland Attorneys to the files or other information related to Kirkland’s representation

 of the Debtors; and (d) to avoid contact between the Screened Kirkland Attorneys and all Kirkland

 personnel working on the representation of the Debtors unless there is a clear understanding that

 there will be no discussion of any aspects of Kirkland’s representation of the Debtors.

 Furthermore, Kirkland already has implemented procedures to block the Screened Kirkland

 Attorneys from accessing files and documents related to the Debtors that are stored in Kirkland’s

 electronic document managing system.

                           Affirmative Statement of Disinterestedness

        60.     Based on the conflicts search conducted to date and described herein, to the best of

 my knowledge and insofar as I have been able to ascertain, (a) Kirkland is a “disinterested person”

 within the meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of

 the Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates

 and (b) Kirkland has no connection to the Debtors, their creditors, or other parties in interest,

 except as may be disclosed herein.



                               [Remainder of Page Intentionally Left Blank]




                                                 23
19-36300-cgm      Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46           Main Document
                                          Pg 61 of 102


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.

  Dated: August 27, 2019                          Respectfully submitted,

                                                  /s/ Joshua A. Sussberg, P.C.
                                                 Joshua A. Sussberg
                                                 as President of Joshua A. Sussberg, P.C., as
                                                 Partner of Kirkland & Ellis LLP; and as Partner
                                                 of Kirkland & Ellis International LLP




                                                24
19-36300-cgm         Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46                 Main Document
                                              Pg 62 of 102


                                                 Schedule 1

          The following lists contain the names of reviewed entities as described more fully in the
 Declaration of Joshua A. Sussberg in Support of the Debtors’ Application for the Entry of an Order
 Authorizing the Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis
 International LLP as Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro
 Tunc to the Petition Date (the “Sussberg Declaration”). 22 Where the names of the entities
 reviewed are incomplete or ambiguous, the scope of the search was intentionally broad and
 inclusive, and Kirkland & Ellis LLP and Kirkland & Ellis International LLP reviewed each entity
 in its records, as more fully described in the Sussberg Declaration, matching the incomplete or
 ambiguous name.




 22   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Sussberg
      Declaration.
19-36300-cgm   Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46         Main Document
                                       Pg 63 of 102


                                     SCHEDULE 1
                                     List of Schedules


 Schedule   Category
 1(a)       Debtor Subsidiaries & Affiliates
 1(b)       Non-Debtor Affiliates
 1(c)       Current Directors, Officers & Members
 1(d)       Recent Former Directors, Officers & Members
 1(e)       Equity Holders
 1(f)       Confidential Going Concern Process Parties
 1(g)       Contract Counterparties
 1(h)       Insurance Providers
 1(i)       Landlords
 1(j)       Lenders
 1(k)       Letters of Credit Beneficiaries
 1(l)       Litigation Parties
 1(m)       Parties that have requested notice pursuant to Bankruptcy Rule 2002
 1(n)       Professionals
 1(o)       Reclamation Parties
 1(p)       Surety Bonds
 1(q)       Taxing Authorities
 1(r)       Top 30 General Unsecured Creditors
 1(s)       Unions
 1(t)       US Trustees, Judges, & Court Contacts for the Southern District of New York
 1(u)       Utilities
 1(v)       Vendors
19-36300-cgm   Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                      Pg 64 of 102


                                    SCHEDULE 1(a)
                               Debtor Subsidiaries & Affiliates

 Barneys Asia Co. LLC
 Barney's Inc.
 Barneys New York Foundation
 Barneys New York Inc.
 BNY Catering Inc.
 BNY Licensing Corp.
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                        Pg 65 of 102


                                   SCHEDULE 1(b)
                                  Non-Debtor Affiliates

 Istithmar Bentley Cayman Ltd.
 Istithmar Bentley Holding Co.
19-36300-cgm   Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                      Pg 66 of 102


                                   SCHEDULE 1(c)
                         Current Directors, Officers & Members

 Bell, Jay
 Beyer, Robert
 Bond, Stephanie
 Edelman, Martin
 Fu, Grace
 Harland, Simon
 Kalenderian, Thomas
 Lee, Mark
 Mauro, Tony
 Mazzucca, Matt
 Miller, Tomm
 Monasebian, Katherine Bahamonde
 Perry, Richard
 Risi, Sandro
 Sunwoo, Jennifer
 Vitale, Daniella
19-36300-cgm    Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                       Pg 67 of 102


                                  SCHEDULE 1(d)
                      Recent Former Directors, Officers & Members

 Burkle, Ronald
 Feldman, Steven M.
 Halpern, John
 Jodiowski, Peter
 Lee, Mark
 Spielvogel, Carl
 Strumwasser, David Alan
 Tarr, Robert J., Jr.
 Watson, Andrew
 Werner, Shelby
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                        Pg 68 of 102


                                     SCHEDULE 1(e)
                                       Equity Holders

 Istithmar Bentley Cayman Ltd.
 Perry Capital LLC
 Perry Partners International Inc.
 Perry Partners LP
 Perry Principals LLC
 Perry Private Opportunities Fund LP
 Spring Investments II Ltd.
 Spring Investments Ltd.
 Yucaipa American Alliance (Parallel) Fund II LP
 Yucaipa American Alliance Fund II LP
 Yucaipa Cos. LLC
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 69 of 102


                                SCHEDULE 1(f)
                         Confidential Going Concern Parties

 [CONFIDENTIAL PARTIES]
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46     Main Document
                                        Pg 70 of 102


                                    SCHEDULE 1(g)
                                  Contract Counterparties

 1431/168 Investors LLC                         Kronos Inc.
 ABM Industry Groups LLC                        Long Island Productions Inc.
 ADP Inc.                                       Loomis Armored U.S. LLC
 Advanced Pure Water Solutions                  Loyal Building Services Inc.
 Agency One Security Group LLC                  LP Style LLC
 Aleris Inc., The                               Mendon Leasing Corp.
 American Express Travel Related Services       Metro One Loss Prevention Services Group
     Co. Inc.                                       Inc.
 Amerigard Alarm & Security Corp.               Muse, The
 ASCAP                                          MVP Staffing
 Barneys Japan Co. Ltd.                         National Retail Transportation Inc.
 Blind Barber LLC, The                          National Utility Service Inc.
 CardFact XXXIII Inc.                           Nick's Towing Service Inc.
 Cardinal Point Homeland Security Group         No More Dirt Inc.
     Inc.                                       OfficeTeam Inc.
 Comenity Servicing LLC                         OpenTable Inc.
 Connor Papers LLC                              Optimized Payments Consulting Inc.
 Corr Protective Services                       Oracle America Inc.
 Diamond Limousine Inc.                         Otis Elevator Co.
 Directors Bureau LLC, The                      OTX Logistics Inc.
 EasyKlean Inc.                                 Pathmata Networks Inc.
 Equinox Holdings Inc.                          Petore Associates Inc.
 FiftyOne Inc.                                  Pixelz Inc.
 FirstEnergy Solutions Corp.                    Postmates Inc.
 FJC Security Services Inc.                     Premium Security Services LLC
 FMI Inc.                                       Pressman, Gene
 Foxy Bowie LLC                                 RGIS LLC
 Gandhi, Hemal                                  Rin IP Partners
 Global Services Inc.                           Risk Management Consulting LLC
 GRM Information Management Services            Sarvaruna LLC
     Inc.                                       Schindler Elevator Corp.
 Holland & Knight LLP                           Seven & iHoldings Co. Ltd.
 ICEsurance Inc.                                Shutterstock Inc.
 InnSight Reports LLC                           Socialyte Collective LLC
 InterTrade Systems Inc.                        SS Designs (HK) Ltd.
 Iron Mountain Secure Shredding Inc.            Stella Pulse
 JBCStyle NY LLC                                StellaService Inc.
 Jones Lang LaSalle Americas Inc.               Stone Set Studio LLC
 JSRE Realty LLC                                Sumitomo Corp.
 Kelly Services Inc.                            Total Staffing Solutions Ltd.
 Key Group Worldwide Inc.                       Tracy Anderson Mind & Body LLC
 Keystrata Inc.                                 Transmitter Media LLC
19-36300-cgm     Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                         Pg 71 of 102


 UberEats
 Vitality Staffing Solutions LLC
 Wagstaff Worldwide Inc.
 Worldwide Logistics Ltd.
19-36300-cgm    Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                       Pg 72 of 102


                                   SCHEDULE 1(h)
                                   Insurance Providers

 Aon
 Aon plc
 Arrowhead General Insurance Agency Inc.
 Beazley Insurance Co. Inc.
 Berkley Insurance Co.
 Chubb Bermuda Insurance Ltd.
 CNA Insurance Cos. Inc.
 Endurance American Insurance Co.
 Everest Insurance Co.
 Federal Insurance Co.
 Freedom Specialty Insurance Co.
 Great Northern Insurance Co.
 Hiscox Insurance Co. Ltd.
 Houston Casualty Co.
 Hudson Specialty Insurance Co.
 Lloyd's of London
 Navigators Insurance Co.
 Starr Indemnity & Liability Co. Inc.
 United Specialty Insurance Co.
 Westchester Fire Insurance Co.
 XL Insurance Co. SE
 Zurich American Insurance Company
 Zurich Insurance Group AG
19-36300-cgm    Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                       Pg 73 of 102


                                   SCHEDULE 1(i)
                                        Landlords


 ADR 1811 Walnut Street LP
 Ameream LLC
 Americana at Brand LLC
 Bal Harbour Shops LLLP
 Copley Place Associates LLC
 Crystals Las Vegas LLC
 Equity One Inc.
 Fashion Outlets of Chicago
 Flagship 660 Owner LLC
 Geary Market Investment Co.
 GFM LLC
 MPH Pacific Place LLC
 Paragon Outlets Livermore Valley LLC
 Simon Property Group Inc.
 Stockton Street Properties Inc.
 Tanger Properties LP
 Thor ASB 1-15 East Oak Street
 Two Trees Management Co. LLC
19-36300-cgm    Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                      Pg 74 of 102


                                 SCHEDULE 1(j)
                                      Lenders

 BFR Finance Co. LLC
 Brigade Capital Management
 Citizens Business Capital
 GA Capital LLC
 GACP Finance Co. LLC
 GB Loan Holding Co. LLC
 Hilco Merchant Resources
 TD Bank NA
 TPG Specialty Lending Inc.
 Wells Fargo Bank NA
19-36300-cgm    Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                       Pg 75 of 102


                                   SCHEDULE 1(k)
                              Letters of Credit Beneficiaries

 1-15 East Oak Street
 194 Atlantic LLC
 Building at 575 Fifth Office Owner LLC
 Calzaturificio Stephen Srl
 Equity One (Northeast Portfolio) Inc.
 Etoile 660 Madison LLC
 Flagship 660
 Flagship Partners II LLC
 Invesco Senior Secured Management Inc.
 L'Oreal Paris
 Metropolitan Life Insurance Co.
 National Union Fire Insurance Co.
 NV Van Noten Andries
 Stockton Street Properties Inc.
 Washington International Insurance Co.
 Zurich American Insurance Co.
19-36300-cgm     Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                         Pg 76 of 102


                                      SCHEDULE 1(l)
                                       Litigation Parties

 424 Group Wholesale Inc.
 Claudio Masserano
 CSS Building Services Inc.
 Ekipe Italia SRL
 Epsilon Data Management LLC
 Facebook Inc.
 Masserano srl Strada Cascina Cortella 70/a 13900 Biella (BI)
 Moncada, Daniel
 O'Connor, Kaitlin
 Ovative Group
 Sergio Rossi USA Inc.
 Villa Group SRL
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46      Main Document
                                        Pg 77 of 102


                                    SCHEDULE 1(m)
            Parties that have requested notice pursuant to Bankruptcy Rule 2002

 Albatrans Inc.
 Allen Independent School District (TX)
 Brookfield Property REIT Inc.
 Building at 575 Fifth Office Owner LLC, The
 Byredo USA Inc.
 Comenity Capital Bank
 CSS Building Services Inc.
 Diptyque Distribution USA LLC
 Flagship 660 Owner LLC
 Flagship Partners II LLC
 Kevyn Aucoin Beauty Inc.
 Malin + Goetz Inc.
 Manzanita Capital UK LLP
 Manzanita US GP LLC
 Retail Funding (BNY) LLC
 Sabbadini SRL
 Savino Del Bene USA
 SessionM Inc.
 Simon Property Group
 Space Brands USA LLC
 Thor ASB 1-15 East Oak Street LLC
 TPG Specialty Lending Inc.
 Wells Fargo Bank NA
19-36300-cgm    Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                       Pg 78 of 102


                                   SCHEDULE 1(n)
                                         Professionals

 Choate Hall & Stewart LLP
 Houlihan Lokey Inc.
 Joele Frank Wilkinson Brimmer Katcher
 Jones Day
 Katten Muchin Rosenman LLP
 MIII Advisors
 M-III Partners LP
 Pachulski Stang Ziehl & Jones LLP
 Paul Hastings LLP
 Riemer & Braunstein LLP
 Schulter Roth & Zabel LLP
 Stretto
19-36300-cgm    Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                       Pg 79 of 102


                                   SCHEDULE 1(o)
                                   Reclamation Parties

 111 Skin Ltd.
 Bonnie & Claus Inc.
 Byredo
 Estel Group SRL Societa Unipersonale
 Ferragamo USA Inc.
 GGR US LLC
 Hilldun Corp.
 Loro Piana & Co. Inc.
 Malin + Goetz Inc.
 SofiaCashmere
 Tumi Inc.
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                        Pg 80 of 102


                                    SCHEDULE 1(p)
                                          Surety Bonds

 Hartford Insurance Group, The
 Lexon Insurance Co.
 Washington International Insurance Co.
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46       Main Document
                                        Pg 81 of 102


                                    SCHEDULE 1(q)
                                     Taxing Authorities

 Alabama, State of, Department of Revenue        Pennsylvania, Commonwealth of,
 Arizona, State of, Department of Revenue            Department of Revenue
 California, State of, Department of Tax &       Philadelphia, City of (PA)
      Fee Administration                         Rhode Island, State of, Tax Administrator
 Clark, County of (NV)                           San Francisco, City of (CA)
 Colorado, State of, Department of Revenue       San Francisco, County of (CA)
 Connecticut, State of, Commissioner of          Texas, State of, Comptroller of Public
      Revenue Services                               Accounts
 Florida, State of, Department of Revenue        United States, Government of the, Customs
 Georgia, State of, Revenue Commissioner             & Border Protection
 Hawaii, State of, Department of Taxation,       United States, Government of the, Customs
      Honolulu Tax Collector                         & Border Protection - Indianapolis
 Illinois, State of, Department of Revenue       United States, Government of the, Internal
 Indiana, State of, Department of Revenue            Revenue Service
 Iowa, State of, Treasurer                       Utah, State of, Tax Commissioner
 Kentucky, Commonwealth of, Department           Vermont, State of, Department of Taxes
      of Revenue                                 Virginia, Commonwealth of, Department of
 King, County of (WA), Treasury                      Taxation
 Los Angeles, County of (CA), Tax Collector      Washington DC, Office of Tax & Revenue
 Louisiana, State of, Department of Revenue      Washington, State of, Department of
 Maine, State of, Revenue Services                   Revenue
 Maryland, State of, Comptroller                 Wisconsin, State of, Department of Revenue
 Massachusetts, Commonwealth of,                 Wyoming, State of, Department of Revenue
      Commissioner of Revenue
 Michigan, State of, Department of the
      Treasury
 Minneapolis, City of (MN), Department of
      Revenue
 Mississippi, State of, Department of
      Revenue
 Nebraska, State of, Tax Commissioner
 Nevada, State of, Department of Taxation
 New Jersey, State of, Division of Taxation
 New York, City of (NY), Department of
      Finance
 New York, State of, Department of Taxation
      & Finance
 North Carolina, State of, Secretary of
      Revenue
 North Dakota, State of, Tax Commissioner
 Oklahoma, State of, Tax Commission
19-36300-cgm    Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46     Main Document
                                       Pg 82 of 102


                                   SCHEDULE 1(r)
                           Top 30 General Unsecured Creditors

 1-15 East Oak Street LLC                      Moncler USA Inc.
 Adidas AG                                     Newelevation
 ASB Capital Management                        Owenscorp Italia SpA
 ASB Capital Management LLC                    Prada
 Azzedine Alaia                                Prada SpA
 Azzedine Alaïa                                Prada USA Corp.
 Azzedine Alaïa SAS                            Rag & Bone Inc.
 Balenciaga America Inc.                       Rakuten Marketing LLC
 Bottega Veneta Srl                            Row LLC, The
 Building at 575 Fifth Office Owner LLC,       Shiseido Cosmetics
     The                                       Shiseido Cosmetics (Americas) Ltd.
 Burberry (Wholesale) Ltd.                     Stockton Street Properties Inc.
 Byredo USA Inc.                               Thor ASB 1-15 East Oak Street LLC
 Canada Goose US Inc.                          Thor Equities
 Celine Inc.                                   Tribeca Design Studio LLC
 Chanel                                        Ulla Johnson Inc.
 Chloé                                         Yves Saint Laurent America Inc.
 Chloé International SAS
 Chloé SAS
 CL U.S. Distribution Corp.
 CL US Distribution Corp.
 CP Fashion Group Inc.
 Epsilon Data Management LLC
 Etoile 660 Madison LLC
 FedEx Corp.
 GGR U.S. LLC
 GGR US LLC
 Givenchy Corp.
 Google Inc.
 Google LLC
 Gucci
 Guccio Gucci SpA
 Isaia Corp.
 Jenel Management Corp.
 Loewe LLC
 Loewe SA
 LVMH Moët Hennessy - Louis Vuitton
 LVMH Moët Hennessy - Louis Vuitton SE
 Manolo Blahnik USA Ltd.
 Margiela USA Inc.
 Max Huber Research Laboratories
 Max Huber Research Laboratories Inc.
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                        Pg 83 of 102


                                    SCHEDULE 1(s)
                                          Unions

 Workers United - NY/NJ Regional Joint Board
 Workers United - Philadelphia Joint Board
 Workers United - Western States Regional Board
19-36300-cgm     Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                         Pg 84 of 102


                                    SCHEDULE 1(t)
       US Trustees, Judges, & Court Contacts for the Southern District of New York

 Abriano, Victor                                Moroney, Mary V.
 Allen, Joseph                                  Morrissey, Richard C.
 Arbeit, Susan                                  Nakano, Serene
 Aschauer, Janine                               Neifeld, Joshua
 Azzaro, Christine                              Ng, Cheuk M.
 Benfield, Nathaniel                            Nuss, Diana
 Bently, Matthew                                Paek, Mike
 Bernstein, Stuart M.                           Penpraze, Lisa
 Black, Christine                               Perrigino, Monica
 Blander, Eitan                                 Pinelo, Uri
 Brasky, Michael                                Riffkin, Linda
 Cassara, Amanda                                Robie, Brenda
 Catapano, Maria                                Rodriguez, Ilusion
 Cecilia G. Morris, Chief Judge                 Schmitt, Kathleen
 Chapman, Shelley C.                            Schwartz, Andrea B.
 Cho, Danny A.                                  Schwartzberg, Paul K.
 Chue, Jessica                                  Scott, Shannon
 Churbuck, Bryant                               Selick, Allison
 Citron, Andrew                                 Sharp, Sylvester
 Daniele, Salvatore                             Song, Justin
 DiPofi, Karen                                  Van Baalen, Guy A.
 DiSalvo, Rosemary                              Velez-Riverz, Andrew
 Drain, Robert D.                               Vyskocil, Mary Kay
 Echevarria, Lorraine                           Wells, Annie
 Eisen, Jamie                                   Wiles, Michael E.
 Garrity, James L., Jr.                         Williams, Elizabeth
 Ginsberg, Amy                                  Xu, Donna
 Glenn, Martin                                  Zdanowicz, Rhonda
 Grossman, Robert E.                            Zipes, Greg M.
 Harrington, William K.
 Herther-Spiro, Nicole
 Higgins, Benjamin J.
 Hutzel, Amy
 Joseph, Nadkarni
 Kazaka-Rowe, Andrea
 Keller, Gilana
 Lane, Sean H.
 Leonhard, Alicia
 Li, TJ
 Masumoto, Brian S.
 Mendoza, Ercilia A.
 Merkin, Jeremy
19-36300-cgm     Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46         Main Document
                                         Pg 85 of 102


                                     SCHEDULE 1(u)
                                              Utilities

 10 Rittenhouse Square Condominium                    National Grid plc
     Association                                      Nest International Inc.
 194 Atlantic Avenue LLC                              Pacific Gas & Electric Co.
 Action Carting Environmental Services Inc.           Peoples Gas & Power Co.
 ADR 1811 Walnut Street LP                            Plastic Center Inc.
 Americana at Brand LLC, The                          Plymouth Rock Energy LLC
 AmeriCold Inc.                                       PSE&G/914
 Beverly Hills, City of (IL)                          PSE&G/919
 Building at 575 Fifth Office Owner LLC,              PSEG Long Island LLC
     The                                              Public Service Electric & Gas Co.
 Central Hudson Gas & Electric Corp.                  Recology Golden Gate
 Chicago, City of, Department of Finance-             Regency Centers LP
     Water Division                                   Republic Services #710
 City View Plaza LLC                                  Rockland Electric Co.
 Cityview Plaza LLC                                   Samiro Services Inc.
 Consolidated Edison Inc.                             San Diego Gas & Electric Co.
 Constellation NewEnergy Inc.                         San Francisco Water Power & Sewer
 Copley Place                                         Santa Monica Place LP
 Copley Place Associates LLC                          Sawgrass Mills Inc.
 CPG Carlsbad Holdings LLC                            Sawgrass Mills Phase IV LP
 CPG CRLS 413                                         Seattle, City of (WA)
 CPG Partners LP                                      Shoppes at the Palazzo LLC, The
 Direct Energy LP                                     Southern California Edison Co.
 Dunbar Armored Inc.                                  Southern California Gas Co.
 EJ Harrison & Sons Inc.                              Stockton Street Properties Inc.
 Etoile 660 Madison LLC                               Tanger Properties LP
 Eversource Energy                                    Thor Asb 1-15 East Oak Street LLC
 Fashion Outlets of Chicago LLC                       United Hood Cleaning
 Filco Carting Corp.                                  Waste Connections Inc.
 Florida Power & Light Co.                            Wells Fargo Credit Card Funding LLC
 Gas Co. LLC, The
 Geary Market Investment Co. Ltd.
 GFM LLC
 Hawaiian Electric Co. Inc.
 Jenel Management Corp.
 JLM Lyndhurst LLC
 Keter Environmental Services Inc.
 Livermore Premium Outlets LLC
 Los Angeles, City of, Department of Water
     & Power
 Macerich SMP LP
 MPH Pacific Place LLC
19-36300-cgm    Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                       Pg 86 of 102


                                     SCHEDULE 1(v)
                                        Vendors

 0909 SRL                                     Caruso
 2Morrowmodel SRL                             Catya
 Adidas AG                                    Celine Inc.
 Akira Naka Co.                               Chanel
 Albatrans SPA                                Chloé
 Alby SRL                                     Christelle Kocher Eurl
 Alevi SRL                                    Cifonelli SLU
 Alex Begg                                    Cita SRL
 Alice Archer                                 CL US Distribution Corp.
 ALPO SRL                                     Club 21 Distribution Ltd.
 Ambush Inc.                                  Comme Des Garcons Co. Ltd.
 Ami Paris                                    Corgi
 AMI SRL                                      Corrado Corradi SRL
 AMIRI                                        County SRL
 Anni Lu                                      CP Fashion Group Inc.
 Apa SRL                                      D&D La Certosa Firenze Spa
 Arcade Group                                 Dalessandro SRL
 Areoso Island SL                             David Szeto
 Astier De Villatte                           Delphine Manivet
 Azzedine Alaia                               Delvaux Createur SA
 Balenciaga America Inc.                      Designers Remix AS
 Ballin Project SRL                           Detlef BVBA
 Barrett SRL                                  DGE SRL
 Baudoin & Lange                              Diane De Clercq
 Belle Enfant                                 Dibbern Gmbh & Co.
 Benter                                       Divina SRL
 Bigi Cravatte                                Donisia SRL
 Blaze Milano                                 Dries Van Noten
 Blywear Ltd.                                 Ducotex SRL
 Boinet SAS                                   EB Jewels SRL
 Boldrini Selleria SRL                        Elda Trade SRL
 Bottega Venetta                              Emilio Roselli
 Braganti Antonio SRL                         Erdem
 Burberry's Wholesale                         Ermenegildo Zegna Corporation
 Calzaturificio Ballerina                     Eurasia US Corp.
 Calzaturificio Due Elle SPA                  Fabrizio Viti
 Calzaturificio Ernesto Dolani SRL            Factory SRL
 Calzaturificio Luca Grossi SRL               Faliero Sarti
 Calzaturificio Martire                       Fendi NA
 Camac SRL                                    Ferrante Brands SRL
 Camiceria Scabo Di Bolzonella SRL            Filuhats SRL
 Carpan SRL                                   Fly Shoes Srl
19-36300-cgm     Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                          Pg 87 of 102


 Fontana Pelletterie SPA                         Lovat & Green
 Gabel Idustria Tessile SPA                      Lucien Pellat-Finet (Scotland) Ltd.
 GGR US LLC                                      Luxury Children's Wear SRL
 Giani SRL                                       LVMH Moët Hennessy - Louis Vuitton
 Giannico                                        LW Cretschmar Gmbh & Co. Kg
 Giardi Tessile SRL                              Maglificio Belvedere
 Giglio Asla                                     Maille France
 Ginger Brown                                    Maison Margiela
 Giovanni Bedin SRL                              Maison Pierre Hardy
 Giuntini Spa                                    Maison Rabih Kayrouz
 Givenchy Corp.                                  Maison Sarah Lavoine
 Global Store SRL                                Major SRL
 GMT Management SRL                              Manolo Blahnik
 Golden Goose USA Inc.                           Manolo Blahnik USA Ltd.
 Goossens Paris                                  Marcair International
 Goyard                                          Marco Pescarolo SRL
 Gruppo Dondi SPA                                Margaret Howell Ltd.
 Gucci                                           Marianna Senchina
 Gufram SRL                                      MARIE DAÂGE
 Harris                                          Marine Serre Sarl
 Hector Saxe                                     Marli SRL
 Heron Preston Srl                               Marskinryyppy by Nicole Brundage
 Heschung SA                                     Martin Grant
 Horn Please Ltd.                                Martine Rose
 Iktinos Hellas SA                               Massimo Alba
 Il Borgo SRL                                    Maurizi SRL
 IM USA Corp.                                    Max Huber Research Lab
 Irene Neuwirth Inc.                             Milano Fashion SRL
 James Lock & Co. Ltd.                           Moncler USA Inc.
 Jérôme Dreyfuss                                 NBI SAGL
 Jimi Roos                                       New Concept Shoes LDA
 Jinghi                                          Nicolas Gerlier
 JW Anderson Ltd.                                Odejo Ltd.
 Kilometre                                       Off White Operating SRL
 Kiwi Enterprises Pvt. Ltd.                      Olgana Paris Ltd.
 La Gallina Matta SRL                            Osman Studio Ltd.
 La Maison Rovnof                                Otis Batterbee
 La Venusia SRL                                  Owenscorp Italia SpA
 Laboratorio Pesaro SRL                          P&C SRL
 Lanificio Arca SRL                              PALM ANGELS
 Le Kilt                                         Parisini
 Lenci Calzature SPA                             Phi-male
 Liapull SRL                                     Pierre Balmain SA
 Little Liffner                                  Platforme International Ltd.
 Loewe LLC                                       Prada
 Lorenzi Milano SRL                              Prada USA Corp.
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                        Pg 88 of 102


 Randi Creazioni SRL
 Raphael
 Raphaele Canot Ltd.
 Raquel Diniz
 RB Moda
 Renzo Romagnoli
 Restelli
 Row LLC, The
 Savino Del Bene SPA
 Shiseido Cosmetics
 Simonnot-Godard SARL
 Slam Jam SRL
 Sophia Kah
 Sozzi Calze SRL
 Stefano Serapian SRL
 Streeters
 Studio ADL Ltd.
 Taddeucci SRL
 Takayaka Sarl
 Teija
 Tiare
 Tod's SPA
 Tomorrow Milano SRL
 Tradexco
 Ulla Johnson Inc.
 Unravel
 Valentino USA Inc.
 Venusia SRL
 Vetements Group AG
 Villa Delmitia
 Vittorio Virgili Srl
 Wallace Sewell
 Wandler BV
 We Do SRL
 WEDO SRL
 Y/Project
 Yasmine Eslami
 Yves Saint Laurent America Inc.
 ZigoZago
19-36300-cgm     Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46       Main Document
                                         Pg 89 of 102


                                       SCHEDULE 2

                                         Name of Entity and/or Affiliate of Entity,
       Name of Entity Searched                                                        Status
                                                    that is a K&E Client
   ABM Industry Groups LLC              ABM Industries Incorporated                   Current
   Aon                                  Aon Affinity Administradora de Beneficios     Current
                                           Ltda.
   Aon plc                              Aon Financial Services Group, Inc.            Current
                                        Aon Holdings Corretores de Seguros Ltda.      Current

                                        Aon Risk Services Central, Inc.               Current
                                        Aon Risk Services Companies, Inc.             Current
                                        AON Risk Services Northeast, Inc.             Current
                                        Aon Risk Services Southwest, Inc.             Current
   Brookfield Property REIT Inc.        Brookfield Asset Management, LLC              Current
   Chicago, City of, Department of      City of Chicago                               Current
      Finance-Water Division
   CNA Insurance Cos. Inc.              Consolidated Container Company                Current
                                        Continental Casualty Company                  Current
                                        Kevin Leidwinger                              Closed
   Colorado, State of, Department of    State of Colorado                             Closed
      Revenue
   Comenity Capital Bank                Alliance Data Systems Corporation, Board of   Current
                                            Directors
   Comenity Servicing LLC
   Constellation NewEnergy Inc.         Exelon Corporation                            Current
                                        Volta Energy Technologies, LLC                Closed
                                        William A. Von Hoene, Jr.                     Current
   Equinox Holdings Inc.                Equinox Holdings, Inc.                        Current
                                        L Catterton                                   Current
                                        L Catterton Asia Advisors                     Current
                                        L Catterton Singapore Pte Limited             Current
                                        SoulCycle Inc.                                Current
   Equity One (Northeast Portfolio)     Equity One Inc.                               Closed
      Inc.
   Equity One Inc.
   Facebook Inc.                        Atlas Solutions, LLC                          Current
                                        Crowdtangle, Inc.                             Current
                                        Facebook Payments, Inc.                       Current
                                        Facebook Services, Inc.                       Current
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46       Main Document
                                        Pg 90 of 102



                                        Name of Entity and/or Affiliate of Entity,
       Name of Entity Searched                                                       Status
                                                  that is a K&E Client
                                      Facebook Technologies, LLC                     Current
                                      Facebook, Inc.                                 Current
                                      Instagram, Inc.                                Current
                                      Oculus VR, LLC                                 Current
                                      WhatsApp Inc.                                  Current
   FedEx Corp.                        FedEx Trade Networks, Inc.                     Closed
   FirstEnergy Solutions Corp.        FirstEnergy Corporation                        Current
   FJC Security Services Inc.         Allied Universal                               Current
                                      HTDK (Shanghai) Co., Ltd.                      Current
                                      Peridot Gem Investment Holdings Limited        Closed

                                      Warburg Pincus                                 Closed
                                      Warburg Pincus Asia LLC                        Current
                                      Warburg Pincus Global Growth L.P.              Current
                                      Warburg Pincus, LLC                            Current
                                      WP Financial L.P.                              Current
                                      WP Re Cayman Limited                           Current
   Florida Power & Light Co.          NextEra Energy, Inc.                           Closed
   Freedom Specialty Insurance Co.    Nationwide Life Insurance                      Closed
                                      Nationwide Mutual Insurance Company            Current

                                      Veterinary Pet Insurance Company               Current
   Gas Co. LLC, The                   Fawkes Holdings, LLC                           Current
                                      Macquarie Agricultural Funds Management        Current
                                         Limited
                                      Macquarie CAF LLC                              Current
                                      Macquarie Capital Group Limited (U.K.          Closed
                                         Branch)
                                      Macquarie Capital Hong Kong Limited            Closed
                                      Macquarie Capital USA Inc.                     Current
                                      Macquarie Crop Partners Feeder, L.P.           Current
                                      Macquarie Crop Partners, L.P.                  Current
                                      Macquarie Group Investments (UK) No. 2         Closed
                                         Limited
                                      Macquarie Holdings (U.S.A.) Inc.               Closed
                                      Macquarie Infrastructure & Real Assets         Current
                                         (Europe) Limited


                                           53
19-36300-cgm      Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46         Main Document
                                          Pg 91 of 102



                                         Name of Entity and/or Affiliate of Entity,
        Name of Entity Searched                                                          Status
                                                   that is a K&E Client
                                        Macquarie Infrastructure and Real Assets Inc.    Closed

                                        Macquarie Infrastructure and Real Assets         Current
                                          Mexico, SA de CV
                                        Macquarie Infrastructure and Real Assets, Inc.   Current

                                        Macquarie Infrastructure Management (Asia)       Current
                                          Pty Limited, Singapore Branch
                                        Macquarie Infrastructure Partners II GP, LLC     Closed

                                        Macquarie Infrastructure Partners III, L.P.      Current

                                        Macquarie Infrastructure Partners Inc.           Current
                                        Macquarie Infrastructure Partners IV, L.P.       Current

                                        Macquarie New York Parking 2, LLC                Closed
                                        MIP IV Fawkes, L.P.                              Current
                                        MIRA Americas Inc.                               Current
   Georgia, State of, Revenue           State of Georgia                                 Current
      Commissioner
   Google Inc.                          Intersection Holdings, LLC                       Current
   Google LLC                           Sidewalk Infrastructure Partners                 Current
                                        Sidewalk Labs Employees, L.L.C.                  Current
                                        Waymo LLC                                        Current
   Hilco Merchant Resources             Hilco Global                                     Current
                                        Hilco Merchant Resources                         Current
                                        Hilco Real Estate LLC                            Closed
                                        Hilco Receivables, LLC                           Closed
                                        Hilco Trading, LLC                               Current
   Houlihan Lokey Inc.                  Houlihan Lokey EMEA, LLP                         Closed
   Houston Casualty Co.                 HCC Insurance Holdings, Inc.                     Closed
                                        HCC Life Insurance Company                       Closed
                                        HCC Specialty Insurance Company                  Closed
                                        HCC Specialty Underwriters, Inc.                 Closed
                                        Houston Casualty Company                         Closed
   Illinois, State of, Department of    Illinois Executive Ethics Commission             Current
        Revenue


                                             54
19-36300-cgm     Doc 244      Filed 09/13/19 Entered 09/13/19 10:33:46        Main Document
                                          Pg 92 of 102



                                           Name of Entity and/or Affiliate of Entity,
        Name of Entity Searched                                                         Status
                                                      that is a K&E Client
                                         Illinois Torture Inquiry and Relief            Current
                                              Commission
                                         Office of the Illinois Governor                Closed
   Invesco Senior Secured                Invesco Private Capital, Inc.                  Current
      Management Inc.
                                         Invesco Senior Secured Management, Inc.        Former

                                         WL Ross & Co. LLC                              Closed
   Jones Lang LaSalle Americas Inc.      JLL Partners, Inc.                             Closed
                                         Jones Lang LaSalle Group                       Current
                                         LaSalle Investment Management                  Current
   Kronos Inc.                           Hellman & Friedman LLC                         Current
   Loewe LLC                             LVMH Moët Hennessy Louis Vuitton SE            Current

   Loewe SA
   Loro Piana & Co. Inc.
   LVMH Moët Hennessy- Louis
      Vuitton SE
   Metropolitan Life Insurance Co.       MetLife, Inc.                                  Closed
   M-III Partners LP                     M III Acquisition 2 Corp.                      Closed
                                         M III Acquisition Partners 2 Corp.             Closed
   MPH Pacific Place LLC                 MPH Pacific Corp.                              Closed
   New York, City of (NY),               New York City Commission on Human              Closed
     Department of Finance                  Rights
   North Carolina, State of, Secretary   David Lewis                                    Current
      of Revenue
                                         Philip E. Berger                               Current
                                         Philip E. Berger, as a member of the North     Closed
                                             Carolina State Board of Elections

                                         Robert Rucho                                   Current
                                         State of North Carolina                        Closed
                                         Timothy K. Moore                               Current
                                         Timothy K. Moore, as a member of the North     Closed
                                             Carolina State Board of Elections

   Oracle America Inc.                   Oracle America, Inc.                           Current


                                              55
19-36300-cgm     Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46        Main Document
                                       Pg 93 of 102



                                       Name of Entity and/or Affiliate of Entity,
       Name of Entity Searched                                                        Status
                                                   that is a K&E Client
                                      Oracle Corporation                              Current
                                      Oracle International Corporation                Current
                                      Oracle Solaris                                  Current
                                      Oracle USA, Inc.                                Current
   Otis Elevator Co.                  Carrier Corporation                             Current
                                      Otis Elevator Company                           Current
                                      Pratt & Whitney                                 Current
                                      United Technologies Corporation                 Current
                                      UTC Building & Industrial Systems               Closed
                                      UTC Climate, Controls and Security              Closed
   Pacific Gas & Electric Co.         Pacific Gas and Electric Company                Current
   Pennsylvania, Commonwealth of,     Office of the General Counsel of Pennsylvania   Current
      Department of Revenue
                                      Office of the Governor of Pennsylvania          Current
                                      Office of the Secretary of State of             Current
                                         Pennsylvania
                                      Pennsylvania Higher Education Assistance        Current
                                         Agency
   Perry Capital LLC                   Perry Capital LLC                              Closed
   Perry Partners International Inc.
   Perry Partners LP
   Perry Principals LLC
   Perry Private Opportunities Fund LP
   Plymouth Rock Energy LLC            ENGIE Energy Services Holdings Northeast       Current
                                          LLC
                                       ENGIE North America Inc.                       Closed
                                       OpTerra Energy Group                           Closed
   Republic Services #710              Consolidated Disposal                          Closed
                                          Service, LLC
   Retail Funding (BNY) LLC           BNY Mellon Capital Markets, LLC                 Closed
                                      Prime Capital Debt SCS, SICAV-SIF               Closed
   RGIS LLC                           Best Reliance Inventory Services Group, LLC     Current

                                      ISICS-RGIS Ltd                                  Current
                                      RBDS Desenvolvimento de Software Ltda           Current

                                      RGIS Argentina Servicios de Stock SRL           Current


                                           56
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46       Main Document
                                     Pg 94 of 102



                                    Name of Entity and/or Affiliate of Entity,
      Name of Entity Searched                                                  Status
                                              that is a K&E Client
                                   RGIS Australia Employment Services Pty Ltd. Current

                                   RGIS Australia Pty Ltd                          Current
                                   RGIS Austria GmbH                               Current
                                   RGIS B.V.                                       Current
                                   RGIS Brasil Servicos de Estoques Ltda.          Current

                                   RGIS C.R. s.r.o.                                Current
                                   RGIS Canada (2007), LLC                         Current
                                   RGIS Canada ULC                                 Current
                                   RGIS Chile Limitada                             Current
                                   RGIS China, LLC                                 Current
                                   RGIS Colombia Ltda.                             Current
                                   RGIS El Salvador, Ltda. de C.V.                 Current
                                   RGIS Especialistas em Inventários Unipessoal    Current
                                     Lda.
                                   RGIS Especialistas en Inventarios, S. de R.L.   Current
                                     de C.V.
                                   RGIS Guatemala Sociedad Anónima                 Current
                                   RGIS Holdings, LLC                              Current
                                   RGIS Hong Kong Limited                          Current
                                   RGIS Hungary Business Provider Ltd.             Current
                                   RGIS International Holdings, LLC                Current
                                   RGIS Inventory Specialists Limited              Current
                                   RGIS Inventory Specialists SPRL                 Current
                                   RGIS Inventory Specialists Teoranta             Current
                                   RGIS Inventur Spezialisten GmbH                 Current
                                   RGIS Japan Co., Ltd.                            Current
                                   RGIS Korea Ltd.                                 Current
                                   RGIS Malaysia Sdn. Bhd.                         Current
                                   RGIS Mexico, LLC                                Current
                                   RGIS New Zealand Limited                        Current
                                   RGIS Panamá S. de R.L.                          Current
                                   RGIS Peru, SRL                                  Current
                                   RGIS Properties, LLC                            Current
                                   RGIS Retail Services Romania SRL                Current
                                   RGIS Services, LLC                              Current
                                   RGIS Servicios Costa Rica Sociedad Anónima      Current


                                        57
19-36300-cgm     Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46          Main Document
                                         Pg 95 of 102



                                           Name of Entity and/or Affiliate of Entity,
        Name of Entity Searched                                                            Status
                                                     that is a K&E Client
                                          RGIS Singapore Pte. Ltd.                         Current
                                          RGIS Spain, S.L.                                 Current
                                          RGIS Spécialistes en Inventaire S.A.R.L.         Current

                                          RGIS Specialisti in inventari S.r.l.             Current
                                          RGIS Switzerland Sagl                            Current
                                          RGIS Taiwan, LLC                                 Current
                                          RGIS Uslugi Inwentaryzacyjne Spólka z            Current
                                             ograniczona odpowiedzialnoscia
                                          RGIS, LLC                                        Current
                                          Seiva Participações Ltda.                        Current
                                          Shanghai RGIS Enterprise Management              Current
                                             Consultant Company Ltd.
                                          Zafer Recursos Humanos e Trabalho                Current
                                             Temporário Ltda.
   Schindler Elevator Corp.               Schindler Elevator Corporation                   Current
   Sergio Rossi USA Inc.                  Investindustrial Industries S.A.                 Current
   Shiseido Cosmetics                     Beauté Prestige International                    Closed
   Shiseido Cosmetics (Americas) Ltd.     Shiseido Americas Corporation                    Current
   Southern California Edison Co.         Southern California Edison Company               Closed
   Starr Indemnity & Liability Co. Inc.   Starr International Co. Inc.                     Closed
   Texas, State of, Comptroller of        Greg Abbott                                      Closed
       Public Accounts
                                          Rolando Pablos, as Secretary of State of Texas   Closed
                                          State of Texas                                   Closed
   TPG Specialty Lending Inc.             TPG Asia VI SF Pte. Ltd.                         Current
                                          TPG Capital                                      Current
                                          TPG China Limited                                Current
                                          TPG Europe                                       Current
                                          TPG Global, Inc.                                 Current
                                          TPG Global, LLC                                  Current
                                          TPG Group Holdings (SBS), L.P.                   Current
                                          TPG Growth, LLC                                  Current
                                          TPG RE II Arlington SPV I, Limited               Current
                                              Partnership (PEI)
                                          TPG RE II Arlington SPV II, Limited              Current
                                              Partnership (PEI)


                                                58
19-36300-cgm     Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46          Main Document
                                        Pg 96 of 102



                                        Name of Entity and/or Affiliate of Entity,
       Name of Entity Searched                                                           Status
                                                   that is a K&E Client
                                       TPG RE II Arlington SPV III, Limited              Current
                                          Partnership (PEI) (2)
                                       TPG Real Estate                                   Current
                                       TPG Real Estate Partners II, LP                   Current
                                       TPG Real Estate Partners III, L.P.                Current
                                       TPG Sixth Street Partners, LLC                    Current
                                       TPG Star VPSI, L.P.                               Current
   UberEats                            Uber Technologies, Inc.                           Closed
   United Specialty Insurance Co.      Markel Corporation                                Current
                                       Markel Ventures, Inc.                             Current
   United States, Government of the,   Carmen Villar Prados, as the Executive            Closed
      Customs & Border Protection         Director of the Puerto Rico Highways &
                                          Transportation Authority
   United States, Government of the,   Commonwealth of Puerto Rico                       Closed
      Customs & Border Protection -
      Indianapolis
   United States, Government of the,   Eddie Baza Calvo                                  Closed
      Internal Revenue Service
                                       Employees' Retirement System of the               Closed
                                         Government of the Commonwealth of
                                         Puerto Rico
                                       Government Development Bank of Puerto             Closed
                                          Rico
                                       Government of Guam                                Closed
                                       Konstantina Diamantopoulos                        Former
                                       Luis F. Cruz Batista, as Director of the Office   Closed
                                          of Management and Budget of the
                                          Commonwealth of Puerto Rico
                                       Puerto Rico Aqueduct and Sewer Authority          Closed

                                       Puerto Rico Fiscal Agency and Financial           Closed
                                          Advisory Authority
                                       Rep. William Ballard Hurd, as a member of         Closed
                                          the United States Congress
                                       Rick Perry, as former Governor of Texas           Closed

                                       United States Department of Homeland              Closed
                                          Security

                                            59
19-36300-cgm    Doc 244    Filed 09/13/19 Entered 09/13/19 10:33:46      Main Document
                                       Pg 97 of 102



                                      Name of Entity and/or Affiliate of Entity,
       Name of Entity Searched                                                     Status
                                                that is a K&E Client
   Virginia, Commonwealth of,        M. Kirkland Cox                               Current
      Department of Taxation
                                     Virginia House of Delegates                   Current
   Wells Fargo Bank NA               Wachovia Capital Partners Secondary Fund I,   Closed
                                        LP
                                     Wachovia Holdings Corporation                 Closed
                                     Wachovia Investors, Inc.                      Closed
                                     Wachovia Securities, LLC                      Closed
                                     Wells Fargo & Company                         Closed
                                     Wells Fargo Bank, N.A.                        Closed
                                     Wells Fargo Central Pacific Holdings, Inc.    Closed
                                     Wells Fargo Securities LLC                    Closed
                                     WFC Holdings Corporation                      Closed
   XL Insurance Co. SE               AB Commercial Real Estate Debt Series 1-A     Current
                                     AB Commercial Real Estate Debt Series 1-B     Current
                                     AB Commercial Real Estate Debt Series 1-C     Current
                                     AB Institutional Series B                     Current
                                     AB Institutional Series C                     Current
                                     Axa Equitable Life Insurance Company          Current
                                     AXA REIM SGP                                  Current




                                          60
19-36300-cgm   Doc 244   Filed 09/13/19 Entered 09/13/19 10:33:46   Main Document
                                     Pg 98 of 102



                                   EXHIBIT C

                           Mohsin Y. Meghji Declaration
19-36300-cgm           Doc 244        Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                                  Pg 99 of 102


 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al., 1                                    )    Case No. 19-36300 (CMG)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

 DECLARATION OF MOHSIN Y. MEGHJI, CHIEF RESTRUCTURING OFFICER OF
 BARNEYS NEW YORK, INC., IN SUPPORT OF THE DEBTOR’S APPLICATION FOR
 THE ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
  KIRKLAND& ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL LLP AS
       ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION
            EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

              I, Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York, Inc. being duly

 sworn, state the following under penalty of perjury:

              1.   I am the Chief Restructuring Officer of Barneys New York, Inc., a corporation

 organized under the laws of Delaware and one of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors” or “Barneys”) located at 575 Fifth Avenue, New York,

 New York 10017.

              2.   I have served in this role since August 5, 2019. Prior to becoming the Debtors’ Chief

 Restructuring Officer, I advised the Debtors in my capacity as Managing Partner of M-III

 Advisors, LP (“M-III”) beginning June 26, 2019. In my capacity as Chief Restructuring Officer,

 I am generally familiar with the Debtors’ day-to-day operations, business and financial affairs, and

 books and records. I submit this declaration (the “Declaration”) in support of the Debtors’




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
19-36300-cgm         Doc 244       Filed 09/13/19 Entered 09/13/19 10:33:46                      Main Document
                                               Pg 100 of 102


 Application for Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis

 LLP as Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to the

 Petition Date (the “Application”). 2 Except as otherwise noted, I have personal knowledge of the

 matters set forth herein.

                                     The Debtors’ Selection of Counsel

         3.       The Debtors recognize that a comprehensive review process is necessary when

 selecting and managing chapter 11 counsel to ensure that bankruptcy professionals are subject to

 the same client-driven market forces, scrutiny, and accountability as professionals in

 non-bankruptcy engagements.

         4.       To that end, the review process utilized by the Debtors here assessed potential

 counsel based on their expertise in the relevant legal issues and their prior representation of the

 Debtors in similar proceedings. The Debtors previously worked with Kirkland & Ellis with respect

 to their out-of-court restructuring transaction in 2012.

         5.       Ultimately, the Debtors retained Kirkland because of its extensive experience in

 corporate reorganizations, both out-of-court and under chapter 11 of the Bankruptcy Code. More

 specifically, Kirkland is familiar with the Debtors’ business operations and many of the potential

 legal issues that may arise in the context of these chapter 11 cases. I believe that Kirkland is both

 well qualified and uniquely able to represent the Debtor in these chapter 11 cases in an efficient

 and timely manner.

                                                 Rate Structure

         6.       In my capacity as Chief Restructuring Officer, I am responsible for supervising

 outside counsel retained by the Debtors in the ordinary course of business. Kirkland has informed


 2   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.


                                                          2
19-36300-cgm       Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46             Main Document
                                           Pg 101 of 102


 the Debtors that its rates for bankruptcy representations are comparable to the rates Kirkland

 charges for non-bankruptcy representations. As discussed below, I am also responsible for

 reviewing the statements regularly submitted by Kirkland, and can confirm that the rates Kirkland

 charged the Debtors in the prepetition period are the same as the rates Kirkland will charge the

 Debtors in the postpetition period.

                                          Cost Supervision

        7.      The Debtors have approved the prospective budget and staffing plan for the period

 from August 6, 2019 to November 6, 2019, recognizing that in the course of a large chapter 11

 case like these chapter 11 cases, it is possible that there may be a number of unforeseen fees and

 expenses that will need to be addressed by the Debtors and Kirkland. The Debtors further

 recognize that it is their responsibility to monitor closely the billing practices of their counsel to

 ensure the fees and expenses paid by the estate remain consistent with the Debtors’ expectations

 and the exigencies of the chapter 11 cases. The Debtors will continue to review the statements

 that Kirkland regularly submits, and, together with Kirkland, amend the budget and staffing plans

 periodically, as the case develops.

        8.      As they did prepetition, the Debtors will continue to bring discipline, predictability,

 client involvement, and accountability to the counsel fees and expenses reimbursement process.

 While every chapter 11 case is unique, these budgets will provide guidance on the periods of time

 involved the level of the attorneys and professionals that will work on various matters, and

 projections of average hourly rates for the attorneys and professionals for various matters.



                                [Remainder of Page Intentionally Left Blank]




                                                   3
19-36300-cgm      Doc 244     Filed 09/13/19 Entered 09/13/19 10:33:46           Main Document
                                          Pg 102 of 102


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.

  Dated: August 27, 2019                             Respectfully submitted,

                                                  /s/ Mohsin Y. Meghji
                                                 Name: Mohsin Y. Meghji
                                                 Title: Managing Partner, M-III Advisors, LP




                                                 4
